Exhibit 10.2
EXECUTION COPY
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
 
TRUST AGREEMENT
by and between
CONTINGENT SETTLEMENTS I, LLC,
as the Trust Depositor
and
WILMINGTON TRUST COMPANY,
as Trustee
Dated as of April 12, 2011
 
Structured Settlement Trust 2011-A
Class A Note and Residual Interest Certificate

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Definitions
    1  
Section 1.02 Other Terms
    11  
Section 1.03 Computation of Time Periods
    11  
Section 1.04 Interpretation
    11  
Section 1.05 References
    12  
 
       
ARTICLE II ORGANIZATION
    12  
 
       
Section 2.01 Name
    12  
Section 2.02 Office
    12  
Section 2.03 Purposes and Powers
    13  
Section 2.04 Appointment of Trustee
    14  
Section 2.05 Initial Sale and Capital Contribution of Trust Estate; Repurchase
Obligation
    14  
Section 2.06 Declaration of Trust
    17  
Section 2.07 Liability of the Holders
    17  
Section 2.08 Title to Trust Property
    17  
Section 2.09 Situs of Trust
    18  
Section 2.10 Representations and Warranties of the Trust Depositor
    18  
Section 2.11 Negative Covenant of the Trust Depositor
    20  
Section 2.12 Federal Income Tax Allocations
    20  
Section 2.13 Existence; Separate Legal Existence
    20  
 
       
ARTICLE III THE CLASS A NOTE, THE RESIDUAL INTEREST CERTIFICATE AND TRANSFER OF
INTERESTS
    21  
 
       
Section 3.01 Initial Ownership
    21  
Section 3.02 The Class A Note
    21  
Section 3.03 The Residual Interest Certificate
    22  
Section 3.04 Authentication of the Class A Note and the Residual Interest
Certificate
    22  
Section 3.05 Registration of Transfer and Exchange of the Class A Note or the
Residual Interest Certificate
    22  
Section 3.06 Mutilated, Destroyed, Lost or Stolen Class A Note or Residual
Interest Certificate
    23  
Section 3.07 Persons Deemed Owners
    24  
Section 3.08 Access to List of Holders’ Names and Addresses
    24  
Section 3.09 Maintenance of Office or Agency
    25  
Section 3.10 Payments from the Payment Account; Money for Payments To Be Held in
Trust
    25  
Section 3.11 Transfer Restrictions
    25  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE IV ACTIONS BY TRUSTEE
    27  
 
       
Section 4.01 Prior Notice to and Consent by Controlling Noteholder with Respect
to Certain Matters
    27  
Section 4.02 Communications to Holders
    29  
Section 4.03 Action by Holders with Respect to Bankruptcy
    29  
Section 4.04 Restrictions on Holders’ Power
    29  
Section 4.05 Controlling Noteholder
    29  
 
       
ARTICLE V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
    30  
 
       
Section 5.01 Establishment of Accounts
    30  
Section 5.02 Priority of Payments
    31  
Section 5.03 Method of Payment
    33  
Section 5.04 Accounting and Reports to the Holders, the Internal Revenue Service
and Others
    34  
Section 5.05 Signature on Returns; Tax Matters Partner
    35  
 
       
ARTICLE VI AUTHORITY AND DUTIES OF TRUSTEE
    35  
 
       
Section 6.01 General Authority
    35  
Section 6.02 General Duties
    35  
Section 6.03 Release of Assets
    36  
Section 6.04 Action Following an Event of Default; Limitation of Liability
    36  
Section 6.05 Action upon Instruction
    38  
Section 6.06 No Duties Except as Specified in this Agreement or in Instructions
    39  
Section 6.07 Restrictions
    40  
 
       
ARTICLE VII CONCERNING THE TRUSTEE
    40  
 
       
Section 7.01 Acceptance of Trusts and Duties
    40  
Section 7.02 Representations and Warranties
    41  
Section 7.03 Reliance; Advice of Counsel
    42  
Section 7.04 Not Acting in Individual Capacity
    43  
Section 7.05 Trustee Not Liable for Class A Note, Residual Interest Certificate
or Assets
    43  
Section 7.06 Further Instruments and Acts
    43  
Section 7.07 Enforcement
    44  
Section 7.08 Trustee May Own the Class A Note and/or the Residual Interest
Certificate
    44  
 
       
ARTICLE VIII COMPENSATION OF TRUSTEE
    44  
 
       
Section 8.01 Trustee’s Fees and Expenses
    44  
Section 8.02 Indemnification
    44  
Section 8.03 Payments to the Trustee
    45  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE IX TERMINATION OF AGREEMENT
    45  
 
       
Section 9.01 Termination of Agreement
    45  
 
       
ARTICLE X SUCCESSOR TRUSTEES AND ADDITIONAL TRUSTEES
    47  
 
       
Section 10.01 Eligibility Requirements for Trustee
    47  
Section 10.02 Resignation or Removal of Trustee
    47  
Section 10.03 Successor Trustee
    48  
Section 10.04 Merger or Consolidation of Trustee
    49  
Section 10.05 Appointment of Co-Trustee or Separate Trustee
    49  
 
       
ARTICLE XI MISCELLANEOUS
    51  
 
       
Section 11.01 Supplements and Amendments
    51  
Section 11.02 No Legal Title to Trust Estate in Holders
    52  
Section 11.03 Limitations on Rights of Others
    52  
Section 11.04 Notices; Waiver
    52  
Section 11.05 Severability
    53  
Section 11.06 Separate Counterparts
    53  
Section 11.07 Successors and Assigns
    53  
Section 11.08 No Petition
    53  
Section 11.09 No Recourse
    54  
Section 11.10 1940 Act
    55  
Section 11.11 Headings
    55  
Section 11.12 Inspection; Confidentiality
    55  
Section 11.13 GOVERNING LAW
    55    
EXHIBIT A FORM OF RESIDUAL INTEREST CERTIFICATE
       
EXHIBIT B FORM OF CLASS A NOTE
       
EXHIBIT C FORM OF PURCHASER’S REPRESENTATION AND WARRANTY LETTER
       
EXHIBIT D FORM OF TRUST CERTIFICATE
       

-iii-



--------------------------------------------------------------------------------



 



TRUST AGREEMENT
          THIS TRUST AGREEMENT (such agreement as amended, modified, waived,
supplemented or restated from time to time in accordance with the terms hereof,
this “Agreement”), of the STRUCTURED SETTLEMENT TRUST 2011-A, a Delaware
statutory trust (the “Trust”), dated as of April 12, 2011, is between CONTINGENT
SETTLEMENTS I, LLC, a Georgia limited liability company, as trust depositor (the
“Trust Depositor”), and WILMINGTON TRUST COMPANY, a Delaware banking
corporation, as Trustee (the “Trustee”).
R E C I T A L S
          WHEREAS, the Trust Depositor has created the Trust and desires to sell
to the Trust certain Assets (as defined below);
          WHEREAS, the Trust Depositor desires to appoint the Trustee as the
trustee of the Trust; and
          WHEREAS, the Trustee is willing to serve as the trustee of the Trust,
subject to the terms and conditions hereof.
          NOW, THEREFORE, based upon the above recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Definitions.
          For all purposes of this Agreement, except as otherwise expressly
provided below or unless the context otherwise requires, all capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Purchase and Contribution Agreement, dated as of the Closing Date (the
“Receivables Purchase Agreement”), between the Trust Depositor and the
Originator. All other capitalized terms used herein shall have the meanings
specified herein or below.
“Accounts” means the Payment Account, the Cash Reserve Account and the Lockbox
Account.
“Affiliate” of any specified Person means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided that for purposes
of determining whether any Asset is an Eligible Receivable or any annuity
provider or other obligor on an Asset is an Eligible Annuity Provider or Obligor
under the terms of the Receivables Purchase Agreement, the term Affiliate shall
not include any Affiliate relationship which may exist solely as a result of
direct or indirect ownership of, or control by, a common owner which is a
financial institution, fund or other investment vehicle
Structured Settlement Trust 2011-A
Trust Agreement

 



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
which is in the business of making diversified investments including investments
independent from the Assets. For the purposes of this definition, “control”
(including the terms “controlling,” “controlled by” and “under common control
with”), when used with respect to any specified Person means the possession,
direct or indirect, of the power to vote 25% or more of the voting securities of
such Person or to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise. The Trustee may conclusively presume that a Person is not an
Affiliate of another Person unless a Responsible Officer of such Trustee has
actual knowledge to the contrary.
“Applicable Law” means, for any Person or property of such Person, all existing
and future applicable laws, rules, regulations (including proposed, temporary
and final income tax regulations), statutes, treaties, codes, ordinances,
permits, certificates, orders and licenses of and interpretations by any
Governmental Authority (including, without limitation, usury laws, the Federal
Truth in Lending Act, and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System), and applicable judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.
“Assets” means all Receivables and Related Property sold by the Originator to
the Trust Depositor under the Receivables Purchase Agreement, and from the Trust
Depositor to the Trust under this Agreement.
“Back-up Servicer” means Imperial Finance & Trading, LLC, or any successor
thereto.
“Back-up Servicing Agreement” means the Back-up Servicing Agreement dated as of
the Closing Date between the Back-up Servicer, the Servicer and the Trust.
“Back-up Servicing Fee” means, for any Distribution Date, 1/12th of [*]% of the
Discounted Receivables Balance as of such Distribution Date.
“Bankruptcy Action” has the meaning given to such term in Section 4.03 of this
Agreement.
“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banking institutions in the cities of New York, New York and Wilmington,
Delaware are authorized or obligated by law or executive order to be closed.
“Cash Purchase Price” has the meaning given thereto in the Receivables Purchase
Agreement.
“Cash Reserve Account” has the meaning given thereto in the Section 5.01,
located at Wilmington Trust Company, 1100 North Market Street, Wilmington DE,
19890-0001, ABA Number               , Account No.
“Certificate of Trust” shall mean a certificate of trust duly executed in the
form of Exhibit D attached hereto.
“Class A Note” means the Class A Note (or each Class A Note, if there is more
than one Class A Note) executed and authenticated by the Trustee in the form of
Exhibit B attached hereto,

2



--------------------------------------------------------------------------------



 



evidencing the right to receive the payment obligations of the Trust in respect
of the Principal Amount of such Class A Note, Fixed Interest on the Principal
Amount of such Class A Note and Contingent Interest on such Class A Note,
payable from the Class A Payments on the Assets received by the Trust.
“Class A Noteholder” means Beacon Annuity Fund, LP, or any successor thereto.
“Class A Payment” means each scheduled payment on an Asset that is scheduled to
occur prior to the seventeenth (17th) anniversary of the date upon which such
Asset was purchased by the Trust from the Trust Depositor pursuant to this
Agreement.
“Class A Payoff Date” means the later of (i) the date upon which the Class A
Target Condition is satisfied and (ii) the date upon which the Trust has
received and the Trustee has distributed each scheduled Class A Payment pursuant
to Section 5.02, regardless of the due date for any such Class A Payment.
“Class A Target Condition” means, at any time after the Purchase Commitment
Termination Date, when the Trustee has distributed to the Class A Noteholder (or
to the Holders of the Class A Notes, if there is more than one Class A Note):
(i) amounts sufficient to reduce the outstanding Principal Amount of the Class A
Note held by such Holder to zero, and (ii) all Fixed Interest due and owing in
respect of the Class A Note held by such Holder.
“Closing Date” means April 12, 2011.
“Code” has the meaning given thereto in the Section 3.10.
“Collateral” means, collectively (subject to any Permitted Liens), all of the
Trust Depositor’s right, title and interest in and to all accounts, cash and
currency, chattel paper, electronic chattel paper, tangible chattel paper,
copyrights, copyright licenses, equipment, fixtures, general intangibles,
instruments, commercial tort claims, deposit accounts, inventory, investment
property, letter of credit rights, software, supporting obligations, accessions,
and other property consisting of, arising out of, or related to (i) the Assets
and all other assets included or to be included from time to time in such
collateral, whether now existing or hereafter arising or acquired, as it may
exist from time to time; (ii) the Accounts and all amounts deposited therein or
credited thereto, Permitted Investments purchased with funds or deposited in
such accounts, and all income from the investments of funds held therein; and
(iii) all present and future claims, demands, causes and choses in action in
respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the
foregoing, including all proceeds of the conversion, voluntary or involuntary,
into cash or other liquid property, all cash proceeds, accounts, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
insurance proceeds, condemnation awards, rights to payment of any and every kind
and other forms of obligations and receivables, instruments and other property
which at any time constitute all or part of or are included in the proceeds of
any of the foregoing. Notwithstanding the foregoing, the term “Collateral” shall
not include any Split Payments, or Term Certain Periodic Payments owned or
receivable by the Trust Depositor or the Trust.

3



--------------------------------------------------------------------------------



 



“Commission” means the United States Securities and Exchange Commission.
“Contingent Interest” means, with respect to any Distribution Date and the
Class A Note (or the Class A Notes, if there is more than one Class A Note), all
remaining amounts in the Payment Account in respect of Class A Payments (if any)
after payment of the amounts referenced in Section 5.02(a)(i)-(v)(b).
“Controlling Noteholder” means, for the period commencing on the Closing Date
and ending on the Class A Payoff Date, the Class A Noteholder (or, if there is
more than one Holder of such class, a majority of the Percentage Interests of
such class), and thereafter, the Residual Interest Holder, in each case,
together with their respective successors and permitted assigns.
“Corporate Trust Office” means, with respect to the Trustee, the office of the
Trustee at which at any particular time its corporate trust business shall be
principally administered, which offices at the date of the execution of this
Agreement are located at the addresses set forth in Section 11.04(a).
“Distribution Date” means the seventeenth (17th) day of each month (or if such
day is not a Business Day, the next succeeding Business Day), commencing in
June 2011.
“Event of Default” means any one of the following events (whatever the reason
for such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):
          (i) failure on the part of the Originator to make any payment or
deposit required under the Receivables Purchase Agreement within two
(2) Business Days after the date such payment or deposit is required to be made
by the Originator;
          (ii) failure on the part of the Trustee to make any payment or deposit
required under Section 5.02 (to the extent there are available funds in the
Payment Account to make such payments or deposits) or Section 6.04 (to the
extent there are available funds in the Payment Account or Accounts, as
applicable, to make such payments or deposits) within three (3) Business Days
after the date such payment or deposit is required to be made by the Trustee;
          (iii) a default in the observance or performance in any material
respect of any covenant or agreement of Originator or the Trust Depositor made
in the Receivables Purchase Agreement or by the Originator, Trust Depositor or
the Trust in this Agreement, and such default has a Material Adverse Effect,
which default continues unremedied for a period of thirty (30) days after the
first to occur of (i) actual knowledge thereof by a Responsible Officer of the
Originator, the Trustee or the Trust Depositor, as applicable, or (ii) the
delivery to the Trustee by the Controlling Noteholder a notice specifying such
default and requiring it to be remedied and stating that such notice is a notice
of default hereunder;

4



--------------------------------------------------------------------------------



 



          (iv) any representation, warranty, certification or written statement
of the Originator or the Trust Depositor in the Receivables Purchase Agreement
or of the Originator, Trust Depositor or Trustee (on behalf of the Trust) in
this Agreement shall prove to have been incorrect in any material respect when
made, and such incorrect representation, warranty, certification or written
statement has a Material Adverse Effect, which default continues unremedied for
a period of thirty (30) days after the first to occur of (i) actual knowledge
thereof by a Responsible Officer of the Originator, the Trustee or the Trust
Depositor, as applicable, or (ii) the delivery to the Trustee by the Controlling
Noteholder a notice specifying such incorrect representation or warranty and
requiring it to be remedied and stating that such notice is a notice of default
hereunder; provided that, for the avoidance of doubt, if any representation or
warranty of the Originator under the Receivables Purchase Agreement that relates
to a Transferred Asset shall prove to have been incorrect when made, as long as
the Trust Depositor complies with its repurchase or substitution obligations
under Section 2.05(b) hereof and the Originator complies with its repurchase or
substitution obligations under Section 5.01(m) of the Receivables Purchase
Agreement, no Event of Default shall occur or be deemed to occur as a
consequence of any such false or incorrect representation or warranty;
          (v) there occurs the filing or issuance of a decree or order for
relief by a court having jurisdiction in the premises in respect of the Trust
Depositor, the Trustee (on behalf of the Trust) or any material part of the
Collateral in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of the Trust Depositor, the Trust or for any material part of
the Collateral, or ordering the winding-up or liquidation of the Trust
Depositor’s or the Trust’s affairs, and such decree or order shall remain
unstayed and in effect for a period of thirty (30) consecutive days;
          (vi) there occurs the commencement by the Trust Depositor or the Trust
of a voluntary case under any applicable federal or state bankruptcy, insolvency
or other similar law now or hereafter in effect, or the consent by the Trust
Depositor or the Trust to the entry of an order for relief in an involuntary
case under any such law, or the consent by the Trust Depositor or the Trust to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the Trust Depositor or
the Trust or for any part of the Collateral, or the making by the Trust
Depositor or the Trust of any general assignment for the benefit of creditors,
or the failure by the Trust Depositor or the Trust generally to pay its debts as
such debts become due, or the taking of any action by the Trust Depositor or the
Trust in furtherance of any of the foregoing;
          (vii) solely if Imperial Finance & Trading, LLC or any of its
Affiliates is the Servicer, a “Servicer Default” under the Servicing Agreement
(if such failure is not cured in a timely manner in accordance with the
provisions of the Servicing Agreement);
          (viii) there occurs a material default on the part of the Back-up
Servicer in the performance of its obligations under the Back-up Servicing
Agreement that is not cured within thirty (30) days;

5



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
          (ix) the Trustee, on behalf of the Class A Noteholder, shall fail to
have a valid and perfected first priority security interest in the Collateral
(pursuant to the Security Agreement) except as otherwise expressly permitted to
be released in accordance with this Agreement and the Security Agreement, and
such failure to have a perfected first priority security interest shall have a
Material Adverse Effect;
          (ix) any of the Trust, the Collateral or the arrangements contemplated
by the Transaction Documents is required to be registered as an “investment
company” under the 1940 Act; or
          (x) on or prior to the [*] ([*]nd) anniversary of the Closing Date,
the Class A Target Condition shall not have been satisfied.
“Fee Letter” means that certain Fee Letter, dated as of the Closing Date, among
the Servicer, the Back-up Servicer, the Trustee, the Class A Noteholder and the
Originator.
“Fixed Interest” means, with respect to any Class A Note, simple interest
payable at the rate of 3.0% per annum (calculated on the basis of a 360-day year
comprised of twelve 30-day months) on the Principal Amount thereof.
“Georgia Security Agreement” means the Security Agreement dated as of April 12,
2011 entered into by the Trust Depositor in favor of the Trust.
“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person or its property.
“Highest Required Investment Category” means (a) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one-month instruments, “Aa2” and “P-1”
for three-month instruments, “Aa2” and “P-1” for six-month instruments and “Aaa”
and “P-1” for instruments with a term in excess of six-months, and (b) with
respect to rating assigned by S&P, “A-1” for short-term instruments and “AAA”
for long-term instruments.
“Holder” means with respect to the Class A Note (or each Class A Note, if there
is more than one Class A Note) or the Residual Interest Certificate, the Person
in whose name such Class A Note or Residual Interest Certificate, as applicable,
is registered in the Register.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), security interest,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, including, without limitation, any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing (including any
UCC financing statement or any similar instrument filed against any of the
assets or properties of a Person).

6



--------------------------------------------------------------------------------



 



“Liquidation Value” means, (a) with respect to the Class A Note (or each Class A
Note, if there is more than one Class A Note), the sum of the Discounted
Receivables Balances for each Receivable, and (b) with respect to the Residual
Interest Certificate, the sum of the present values of all remaining Residual
Interest Payments, to be calculated, for each Residual Interest Payment, as
follows: the product obtained by multiplying (i) the scheduled amount of such
Residual Interest Payment (net of any Split Payment obligations associated
therewith), (ii) the Survival Probability relating to such Residual Interest
Payment and (iii) the Discount Factor relating to such Residual Interest
Payment.
“Lockbox Account” means that certain lockbox account located at the Lockbox Bank
and established by the Trust Depositor for the purpose of receiving payments on
the Assets, which will be addressed to “Contingent Settlements I, LLC, P.O. Box
116238, Atlanta, GA 30368-6238” or directly deposited into such account, No.
             with the Lockbox Bank.
“Lockbox Agreement” means the “Restricted (Blocked) Account Agreement” entered
into between the Trust and the Lockbox Bank.
“Lockbox Bank” means SunTrust Bank, or any successor thereto.
“Material Adverse Effect” means the occurrence or existence of any event or
condition which has a material adverse effect on (a) the Trust’s right, title
and interest in and to the Assets, (b) the amount or timing of Scheduled
Payments to be made to the Trust on the Assets, or the collectibility thereof or
(c) the Trust Depositor’s ability to perform its obligations under this
Agreement.
“Monthly Report” has the meaning given to such term in Section 5.04(b).
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Note Purchase Agreement” means the Note Purchase Agreement dated as of the
Closing Date, by and among the Trust, the Trustee, the Trust Depositor and the
Class A Noteholder.
“Opinion of Counsel” means a written opinion of outside counsel for the Trust,
the Trustee, the Trust Depositor or the Servicer, including any counsel
reasonably acceptable to the Controlling Noteholder, as the case may be.
“Originator” means Washington Square Financial, LLC, or any successor thereto.
“Payment Account” has the meaning given to such term in Section 5.01 of this
Agreement, located at Wilmington Trust Company, 1100 North Market Street,
Wilmington DE, 19890-0001, ABA Number                 , Account No.
“Percentage Interest” means, with respect to a Class A Note, the percentage set
forth on the face thereof.
“Permitted Investments” means negotiable instruments or securities or other
investments (a) which, except in the case of demand or time deposits and
investments in money market funds are represented by instruments in bearer or
registered form or ownership of which is represented by

7



--------------------------------------------------------------------------------



 



book entries by a clearing agency or by a Federal Reserve Bank in favor of
depository institutions eligible to have an account with such Federal Reserve
Bank which hold such investments on behalf of their customers, (b) that, as of
any date of determination, mature by their terms on or prior to the Distribution
Date immediately following such date of determination, and (c) that evidence:
(i) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);
(ii) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided that at the time
of the Trust’s investment or contractual commitment to invest therein, the
commercial paper, if any, and short-term unsecured debt obligations (other than
such obligation whose rating is based on the credit of a Person other than such
institution or trust company) of such depository institution or trust company
shall have a credit rating from Moody’s and S&P in the Highest Required
Investment Category granted by Moody’s and S&P; (iii) corporate, non-extendable
commercial paper that has a rating from Moody’s and S&P of “P 1” and “A-1”
respectively; (iv) demand deposits, time deposits or certificates of deposit
that are fully insured by the Federal Deposit Insurance Corporation and either
have a rating on their certificates of deposit or short-term deposits from
Moody’s and S&P of “P 1” and “A-1” respectively; (v) notes that are payable on
demand or bankers’ acceptances issued by any depository institution or trust
company referred to in clause (ii) above; (vi) investments in taxable money
market funds or other regulated investment companies having, at the time of the
Trust’s investment or contractual commitment to invest therein, a rating of the
Highest Required Investment Category from Moody’s or S&P; (vii) time deposits
(having maturities of not more than ninety (90) days) by an entity the
commercial paper of which has, at the time of the Trust’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by Moody’s and S&P; or (viii) any negotiable
instruments or securities or other investments subject to satisfaction of the
Controlling Noteholder. Permitted Investments shall not include any instrument,
security or investment (1) that was purchased at a price (excluding accrued
interest) in excess of 100% of par, (2) that is subject to substantial
non-credit risk as determined by the Controlling Noteholder in its reasonable
business judgment, (3) that is subject to a tender offer or other offer to
exchange such instruments, security or investment for cash or another
instrument, security or investment, (4) that is an interest only security or
structured finance security or (5) that is subject to withholding tax if owned
by the Trust (unless the issuer thereof is required to make “gross up” payments
to the Trust covering the full amount of withholding tax).
“Permitted Liens” means with respect to the interest of the Originator, the
Trust Depositor and the Trust in the Assets included in the Collateral:
(a) Liens in favor of the Trust Depositor created pursuant to the Receivables
Purchase Agreement and transferred to the Trust pursuant hereto, (b) Liens, if
any, which have priority over first priority perfected security interests in the
Assets or any portion thereof under the UCC or any other Applicable Law and
(c) Liens for state, municipal and other local taxes if such taxes shall not at
the time be due and payable or the validity or amount thereof is currently being
contested by an appropriate Person in good faith by appropriate proceeding.
“Person” means any individual, corporation, estate, partnership, business or
trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including

8



--------------------------------------------------------------------------------



 



any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof or other entity.
“PFSC” means Portfolio Financial Servicing Company, a Delaware corporation.
“Principal Amount” means, with respect to any Class A Note, the outstanding
amount of “Advances” made by the Holder of such Class A Note to the Trust under
the Note Purchase Agreement, as reduced from time to time in accordance with
distributions made in respect of principal (if any) to such Holder pursuant to
Section 5.02.
“Priority of Payments” means, collectively, the payments made by the Trustee
from the Cash Reserve Account and/or the Payment Account on each Distribution
Date in accordance with Section 5.02.
“Record Date” means the last Business Day of the month immediately preceding the
applicable Distribution Date.
“Register” means the Register established and maintained by the Registrar in
accordance with this Agreement.
“Registrar” means, initially, the Trustee, and thereafter, any successor
appointed pursuant to this Agreement.
“Related Property” means, with respect to any Receivable, the interest of the
Originator, the Trust Depositor or the Trust under such Receivable in any
property or other assets designated and pledged as collateral pursuant to any
Transaction Document to secure repayment of such Receivable, including all
proceeds from any sale or other disposition of such property or other assets.
“Required Cash Reserve Amount” means the maximum Trustee Fees, Back-up Servicing
Fees and Servicing Fees predicted to occur within the next year, as reasonably
determined by the Trust Depositor (and approved by the Controlling Noteholder).
As of the initial Purchase Date, the Required Cash Reserve Amount shall be
$29,000.
“Residual Interest Certificate” means the trust certificate executed and
authenticated by the Trustee in the form of Exhibit A attached hereto and
evidencing the right to receive: (i) on each Distribution Date, any funds
remaining in the Payment Account after the distributions set forth in
Section 5.02(a)(i)-(v) (exclusive of any amounts in respect of Term Certain
Periodic Payments and Split Payments, which will be distributed pursuant to
Section 5.02(e)), and (ii) after the Class A Payoff Date, all funds remaining in
the Accounts and/or the Trust Estate that are not required to pay expenses of
the Trust (including the termination thereof).
“Residual Interest Holder” means Contingent Settlements I, LLC.
“Residual Interest Payment” means each scheduled payment on an Asset that is
scheduled to occur on or after the seventeenth (17th) anniversary of the date
upon which such Asset was purchased by the Trust from the Trust Depositor
pursuant to this Agreement.

9



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
“Responsible Officer” means, when used with respect to (a) the Trust or the
Trustee, any officer assigned to the Trustee’s Corporate Trust Office having
direct responsibility for the administration of this Agreement, including any
Chief Executive Officer, President, Executive Vice President, Vice President,
Assistant Vice President, Secretary, any Assistant Secretary, trust officer or
any other officer of the Trustee customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer of the Trustee to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject and (b) the Trust Depositor, the Originator or the Servicer,
the Chief Executive Officer, the Chief Investment Officer, the Chief Credit
Officer, the Chief Financial Officer or any Managing Director thereof (and in
the case of the Servicer, a Person who is also a Servicing Officer of such
Person or of the designated manager of such Person, as applicable).
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means the Security Agreement dated as of April 12, 2011
entered into by the Trust in favor of the Class A Noteholder.
“Secretary of State” has the meaning given to such term in Section 2.02 of this
Agreement.
“Servicer” means PFSC or any successor thereto.
“Servicer Default” means the occurrence of any event listed in Section 5.2.1 of
the Servicing Agreement that is continuing.
“Servicing Agreement” means the Servicing Agreement dated as of the Closing
Date, between the Servicer and the Trust.
“Servicing Fee” means, for any Distribution Date, 1/12th of [*]% of the
Discounted Receivables Balance as of such Distribution Date.
“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Assets whose name appears
on a list of servicing officers appearing in a secretary’s certificate (or
certificate of another officer of the Servicer) furnished to the Trustee by the
Servicer, as the same may be amended from time to time.
“Split Payment Account” means the account established by the Trust Depositor for
receipt of funds in respect of Split Payments from the Trustee (at the direction
of Servicer) pursuant to Section 5.02(e), located at SunTrust Bank, Mail Code
FL-WPBeach-1024, 501 South Flagler Drive, 2nd Floor, West Palm Beach, FL 33401,
Account No.
“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. §§ 3801 et seq., as the same may be amended from time to time.
“Transaction Documents” means the Receivables Purchase Agreement, the Note
Purchase Agreement, the Georgia Security Agreement, the Security Agreement, the
Servicing Agreement,

10



--------------------------------------------------------------------------------



 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
the Back-up Servicing Agreement, the Fee Letter, each Class A Note, the Residual
Interest Certificate, the Limited Liability Company Agreement of the Trust
Depositor, the Lockbox Agreement and this Agreement.
“Trust Estate” means all right, title and interest of the Trust in and to the
Assets and all other property and rights assigned to the Trust pursuant to the
Transaction Documents, all funds on deposit from time to time in the Accounts
and all other property of the Trust from time to time, including any rights of
the Trustee and the Trust pursuant to the Transaction Documents.
“Trustee Fee” means, for any Distribution Date, 1/12th of [*]% of the Discounted
Receivables Balance as of such Distribution Date.
“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in the State of Delaware.
          Section 1.02 Other Terms.
          All accounting terms used but not specifically defined herein shall be
construed in accordance with generally accepted accounting principles in the
United States. The symbol “$” shall mean the lawful currency of the United
States of America. All terms used in Article 9 of the UCC in the State of
Delaware, and not specifically defined herein, are used herein as defined in
such Article 9.
          Section 1.03 Computation of Time Periods.
          Unless otherwise stated in this Agreement, in the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including”, the words “to” and “until” each mean “to but
excluding”, and the word “within” means “from and excluding a specified date and
to and including a later specified date”.
          Section 1.04 Interpretation.
          In this Agreement, unless a contrary intention appears:
          (i) the singular number includes the plural number and vice versa;
          (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;
          (iii) reference to any gender includes each other gender;
          (iv) reference to day or days without further qualification means
calendar days;
          (v) unless otherwise stated, reference to any time means New York, New
York time;

11



--------------------------------------------------------------------------------



 



          (vi) references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;
          (vii) reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, replaced, restated, waived or extended and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor; and
          (viii) reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.
          Section 1.05 References.
          All Section references (including references to the Preamble), unless
otherwise indicated, shall be to Sections (and the Preamble) in this Agreement.
ARTICLE II
ORGANIZATION
          Section 2.01 Name.
          The Trust created hereby shall be known as “Structured Settlement
Trust 2011-A,” in which name the Trust shall have power and authority and is
hereby authorized and empowered, without the need for further action on the part
of the Trust, and the Trustee shall have power and authority, and is hereby
authorized and empowered, to conduct the business of the Trust, make and execute
contracts and other instruments on behalf of the Trust and sue and be sued, all
on behalf of the Trust.
          Section 2.02 Office.
          The office of the Trust shall be in care of the Trustee at the
Corporate Trust Office or at such other address in the State of Delaware as the
Trustee may designate by notice to the Holders and the Trust Depositor. The
Trust shall constitute a statutory trust under the meaning of Section 3801(g) of
the Statutory Trust Statute, for which the Trustee has filed a Certificate of
Trust with the Secretary of State of the State of Delaware (the “Secretary of
State”) pursuant to Section 3810(a) of the Statutory Trust Statute. The
execution and filing of the Certificate of Trust by the Trustee is hereby
ratified, authorized and approved. The Trustee shall have power and authority,
and is hereby authorized and empowered, to execute and file with the Secretary
of State any other certificate or document required or permitted under the
Statutory Trust Statute to be filed

12



--------------------------------------------------------------------------------



 



with the Secretary of State. It is the intention of the parties hereto that this
Agreement constitute the governing instrument of such statutory Trust.
          Section 2.03 Purposes and Powers.
          The purpose of the Trust is, and the Trust shall have the power and
authority and is hereby authorized and empowered, without the need for further
action on the part of the Trust, and the Trustee shall have power and authority,
and is hereby authorized and empowered, in the name and on behalf of the Trust,
to do or cause to be done all acts and things necessary, appropriate or
convenient to cause the Trust, to engage in the following activities:
          (a) to execute and deliver the Transaction Documents to which it is a
party;
          (b) to execute, authenticate, deliver, and issue from time to time the
Class A Note (or each Class A Note, if there is more than one Class A Note)
(each, substantially in the form of Exhibit B hereto) and the Residual Interest
Certificate (substantially in the form of Exhibit A) pursuant to this Agreement
and to issue and record any transfers thereof pursuant to this Agreement and the
other Transaction Documents;
          (c) with the proceeds of the issuance of the Class A Note (or each
Class A Note, if there is more than one Class A Note), to purchase the Assets
from the Trust Depositor pursuant to this Agreement, to pay the organizational,
start-up and transactional expenses of the Trust and to fund the Accounts then
permitted or required to be funded pursuant to Article V of this Agreement;
          (d) as permitted under the Transaction Documents, to purchase,
acquire, own, hold, receive, exercise rights and remedies with respect to, sell,
transfer and dispose of, the Trust Estate or any portion thereof;
          (e) to assign, grant, transfer, pledge, mortgage, convey and grant a
security interest in the Trust Estate and to hold, manage, transfer and
distribute to the Holders pursuant to the terms of this Agreement and the
Receivables Purchase Agreement any portion of the Trust Estate released from the
lien of, and remitted to the Trust pursuant to this Agreement;
          (f) to enter into, execute, deliver and perform its obligations under
the Transaction Documents to which it is to be a party and to exercise its
rights and remedies thereunder;
          (g) subject to compliance with the Transaction Documents, to engage in
such other activities as may be required in connection with the conservation of
the Trust Estate and the making of distributions to the Holders and others
specified in the Transaction Documents; and
          (h) to engage in those activities, including entering into agreements,
that are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.
          The Trust is hereby authorized to engage in the foregoing activities.
With respect to clause (h) above, the exercise of rights or remedies by the
Trustee pursuant to clauses (d) or (f) above, and any activities required on the
Trustee’s part to conserve the Trust Estate under clause

13



--------------------------------------------------------------------------------



 



(g) above, the parties hereto agree that the Trustee is only required to engage
in such actions at the direction of the Trust Depositor or the Controlling
Noteholder (as applicable) pursuant to the Transaction Documents. The Trust
shall not engage in any activity other than in connection with the foregoing or
other than as required or authorized by the terms of this Agreement or the other
Transaction Documents to which the Trust is a party. Nothing contained herein
shall be deemed to authorize the Trustee on behalf of the Trust to engage in any
other business operations or any activities other than those set forth in this
Section 2.03. Specifically, the Trustee shall have no authority on behalf of the
Trust to engage in any business operations, or acquire any assets other than
those specifically included in the Trust Estate from time to time in accordance
with the Transaction Documents. Similarly, the Trustee shall have no
discretionary duties other than performing those acts necessary to accomplish
the purpose of this Trust as set forth in this Section 2.03, certain of which
the Trustee may delegate to the Servicer.
          Section 2.04 Appointment of Trustee.
          The Trustee is hereby appointed as trustee of the Trust effective as
of the date hereof, to have all the rights, powers and duties set forth herein,
and the Trustee hereby accepts such appointment, subject to the terms and
conditions of this Agreement.
          Section 2.05 Initial Sale and Capital Contribution of Trust Estate;
Repurchase Obligation.
          (a) The Trust Depositor hereby assigns, transfers, conveys and sets
over to the Trust, as of the date hereof, the sum of $10.00. The Trustee hereby
acknowledges receipt from the Trust Depositor, as of the date hereof, of the
foregoing contribution, which shall constitute the initial Trust Estate (prior
to giving effect to the conveyances described in the Receivables Purchase
Agreement) and shall be deposited by the Trustee in the Payment Account. The
Trust Depositor shall pay organizational expenses of the Trust as they may arise
or shall, upon the request of the Trustee, promptly reimburse the Trustee for
any such expenses paid by the Trustee; provided that the Trustee shall have no
duty or obligation to pay any such expenses from its own funds. In addition, the
Trust Depositor shall be responsible for the payment of certain other fees and
expenses incurred by the Trust or the Trustee acting on behalf of the Trust from
time to time (including, but not limited to, audit fees and tax preparation
fees), as further described in the Fee Letter.
          (b) In addition, on each Purchase Date, simultaneously with the
transfer of Receivables from the Originator to the Trust Depositor under the
Receivables Purchase Agreement, the Trust Depositor hereby (i) sells, assigns,
transfers, conveys and sets over to the Trust the Assets, in exchange for the
Cash Purchase Price which is payable to the Originator in respect of such Assets
by the Trust Depositor under the Receivables Purchase Agreement and (ii) assigns
to the Trust all of its right, title and interest in all of its other assets
(excluding the Residual Interest Certificate, any Split Payments, or Term
Certain Periodic Payments owned or receivable by the Trust Depositor). With
respect to any Asset that is transferred by the Trust Depositor to the Trust
hereunder, if any representation or warranty of the Originator under the
Receivables Purchase Agreement that relates to such Asset shall have been
incorrect when made (and the Trust Depositor and the Trustee (at the written
direction of the Controlling Noteholder pursuant to the Note Purchase Agreement)
have not waived such incorrect representation or

14



--------------------------------------------------------------------------------



 



warranty in accordance with this Agreement and Section 5.01(m) of the
Receivables Purchase Agreement, respectively), the Trust Depositor agrees to
either (i) repurchase such Asset from the Trust (and the Trust agrees to return
such Asset to the Trust Depositor) in exchange for the repurchase price to be
paid by the Originator for such Asset, which amount shall be deposited into the
Payment Account or paid in such other fashion as the Trustee shall reasonably
request, or (ii) substitute an Eligible Receivable for such Asset, in either
case as set forth in Section 5.01(m) of the Receivables Purchase Agreement.
          (c) It is the intention of the parties hereto that each purchase of
Assets made hereunder shall constitute a “sale” from the Trust Depositor to the
Trust under Applicable Law and regulations, which sale is absolute and
irrevocable and provides the Trust with all indicia and rights of ownership of
the Assets and such Related Property. Neither the Trust Depositor nor the Trust
intends the transactions contemplated hereunder to be, or for any purpose to be
characterized as, loans from the Trust to the Trust Depositor secured by such
property. Except for certain indemnities pursuant to Section 8.02, each sale of
Assets and the associated Related Property by the Trust Depositor to the Trust
is made without recourse to the Trust Depositor; provided, however, that (i) the
Trust Depositor shall be liable to the Trust for all representations, warranties
and covenants made by the Trust Depositor pursuant to the terms of this
Agreement, and (ii) such sale or absolute transfer does not constitute and is
not intended to result in an assumption by the Trust or any assignee thereof of
any obligation of the Trust Depositor or any other person to any Claimant,
Obligor, or any other Person in connection with the Assets, or any other
obligations of the Trust Depositor thereunder or in connection therewith, other
than to return (or provide for the return of) any Scheduled Payments (or any
portion thereof) not covered under the Settlement Purchase Agreement and not
sold or transferred to the Trust hereunder back to such Claimant (it being
understood and agreed that pursuant to the Servicing Agreement the Servicer
shall remit or cause to be remitted all amounts in respect of Split Payments in
accordance with Section 5.01(f) of the Receivables Purchase Agreement). In view
of the intention of the parties hereto that the transfer of Assets made
hereunder shall constitute sales or absolute transfers of such Assets by the
Trust Depositor to the Trust rather than a loan by the Trust Depositor to the
Trust secured by such Assets, the Trust Depositor agrees to note in its books
and records (including, without limitation, computer files) that such Assets
have been sold or transferred to the Trust and to respond to any inquiries made
by third parties as to the ownership of such Assets so sold or transferred that
such Assets have been sold or transferred by the Trust Depositor to the Trust.
          (d) In addition, the parties hereby intend that (i) the Assets
transferred hereunder shall no longer be deemed to be the property, assets,
rights or liabilities of the Trust Depositor, (ii) none of the Trust Depositor,
its creditors or, in any insolvency proceeding with respect to the Trust
Depositor or the Trust Depositor’s property, a bankruptcy trustee, receiver,
debtor, debtor in possession or similar person shall have any rights, legal or
equitable, whatsoever to reacquire, reclaim, recover, repudiate, disaffirm,
redeem or recharacterize as property of the Trust Depositor the Assets
transferred hereunder and (iii) in the event of a bankruptcy, receivership or
other insolvency proceeding with respect to the Trust Depositor, any of its
Affiliates or the Trust Depositor’s property, the Assets transferred hereunder
shall not be deemed to be part of the Trust Depositor’s property, assets, rights
or estate.

15



--------------------------------------------------------------------------------



 



          (e) If, notwithstanding the provisions of Section 2.05(c), a court of
competent jurisdiction were to hold that any transfer of Assets hereunder does
not constitute a valid sale or transfer of the affected Assets as set forth
above but instead constitutes a loan, the parties have entered into the Georgia
Security Agreement, which provides, in relevant part, that if such transfer is
recharacterized as a loan, the Trust Depositor grants a security interest
(within the meaning of Articles 8 and 9 of the Uniform Commercial Code as in
effect in the State of Georgia) in favor of the Trust in all of the Trust
Depositor’s rights, title and interest in, to and under the Collateral, to
secure (i) such loan effective upon each such purchase and (ii) the Trust
Depositor’s payment and performance obligations under this Agreement and the
other Transaction Documents to which the Trust Depositor is a party or as
otherwise required by Applicable Law.
          (f) In connection with the security interest granted pursuant to the
Georgia Security Agreement, the Trust Depositor intends the security interest
granted pursuant to the Georgia Security Agreement in favor of the Trust to be
prior to all other liens in respect of the Assets other than Permitted Liens.
Similarly, in connection with the security interest granted pursuant to the
Security Agreement, the Trust intends the security interest granted pursuant to
the Security Agreement in favor of the Class A Noteholders to be prior to all
other liens in respect of the Assets other than Permitted Liens. The Trust
Depositor shall ensure that pursuant to the Servicing Agreement, the Servicer
shall take all actions necessary to obtain and maintain, for the benefit of the
Trust and the Class A Noteholders, a first lien on and a first priority,
perfected security interest in the Collateral (in the case of the Trust) and in
the Assets and all of the Trust’s other assets (excluding any Split Payments, or
Term Certain Periodic Payments owned or receivable by the Trust Depositor) (in
the case of the Class A Noteholders), subject to any Permitted Liens with
respect thereto. The Back-up Servicer shall serve as the initial custodian of
all documents evidencing the Assets and all other portions of the Records.
However, in connection with the security interests referenced above, at any
time, at the request of the Controlling Noteholder, the Servicer or the Back-up
Servicer shall cause to be delivered into the possession of the Trustee, on
behalf of the Trust and the Class A Noteholder as pledgees, indorsed in blank,
any documents evidencing any Asset which transferred to the Trust hereunder, and
all other portions of the Records. The Trustee, on behalf of the Trust,
acknowledges and agrees that it holds the Assets delivered to the Trust under
this Agreement for the benefit of the Holders. The Trustee, on behalf of the
Trust, agrees to maintain continuous possession of all instruments and Records
delivered to it (if any) by the Back-up Servicer pursuant to this
Section 2.05(f) until this Agreement shall have terminated in accordance with
its terms or until, pursuant to the terms of the Transaction Documents to which
the Trust is a party, the Trustee is otherwise authorized and directed to
release such instrument from the Assets. The Servicer (or its duly authorized
designee), from time to time pursuant to the Servicing Agreement (or the Back-up
Servicer, acting pursuant to the Back-up Servicing Agreement, if such action is
not specified among the “Services” listed in the Servicing Agreement), will
prepare (or shall cause to be prepared), execute and deliver all such financing
statements, continuation statements, instruments of further assurance and other
instruments (or any supplements or amendments thereto), and will take such other
action necessary or advisable to:
          (i) maintain or preserve the lien and security interests (and the
priority thereof) created under the Georgia Security Agreement and the Security
Agreement or carry out more effectively the purposes hereof;

16



--------------------------------------------------------------------------------



 



          (ii) perfect, publish notice of or protect the validity of any grants
made or purported to be made by the Georgia Security Agreement and the Security
Agreement;
          (iii) enforce any of the Assets transferred to the Trust as and to the
extent commercially reasonable and in accordance with this Agreement, the
Georgia Security Agreement, the Security Agreement, the Servicing Agreement and
the Back-up Servicing Agreement; or
          (iv) preserve and defend title to the Assets and the rights of the
Trust and the Class A Noteholder in such Assets against the claims of all
persons and parties.
(g) The Trust hereby designates each of the Trustee, the Servicer and the
Back-up Servicer as the Trust’s agent and attorney-in-fact to execute any
financing statement, continuation statement, or other instrument required to be
executed under the Georgia Security Agreement or the Security Agreement.
          Section 2.06 Declaration of Trust.
          The Trustee hereby declares that it will hold the Trust Estate in
trust upon and subject to the conditions set forth herein for the use and
benefit of the Holders, subject to the obligations of the Trust under the
Transaction Documents to which it is a party. It is the intention of the parties
hereto that the Trust constitutes a statutory trust under the Statutory Trust
Statute and that this Agreement constitutes the governing instrument of such
statutory trust. It is the intention of the parties hereto that, solely for
federal income tax purposes, the Trust shall be treated as set forth in
Section 2.12 of this Agreement. The parties agree that, unless otherwise
required by appropriate tax authorities, the Trust Depositor will file or cause
to be filed on behalf of the Trust all annual or other necessary returns,
reports and other forms consistent with the characterization of the Trust as set
forth in Section 2.12 of this Agreement. Effective as of the date hereof, the
Trustee shall have all rights, powers and authority set forth herein and under
the laws of the State of Delaware with respect to accomplishing the purposes of
the Trust.
          Section 2.07 Liability of the Holders.
          No Holder shall have any personal liability for any liability or
obligation of the Trust.
          Section 2.08 Title to Trust Property.
          Legal title to all of the Trust Estate shall be vested at all times in
the Trust as a separate legal entity except where Applicable Law in any
jurisdiction requires title to any part of the Trust Estate to be vested in a
trustee or trustees, in which case title shall be deemed to be vested in the
Trustee, a co-trustee and/or a separate trustee, as the case may be. If any
portion of the Trust Estate is deemed to be vested in the Trustee, a co-trustee
and/or a separate trustee (a) the Trustee, upon having actual knowledge thereof,
will promptly notify the Servicer and (b) the Servicer (or its duly authorized
designee) will cause to be filed such UCC financing statements and related
filings, documents or writings as are necessary (or as shall be reasonably
requested by the Trustee on behalf of the Class A Noteholder) to maintain the
Trust’s and the Class A Noteholders’ security interests in the Collateral and
the Assets, respectively, under the Georgia Security Agreement and the Security
Agreement, respectively.

17



--------------------------------------------------------------------------------



 



          Section 2.09 Situs of Trust.
          All bank accounts maintained by the Trustee on behalf of the Trust
shall be located in the State of Delaware or such other state in which the
Corporate Trust Office may be located. The Trust shall not have any employees in
any state other than Delaware; provided that nothing herein shall restrict or
prohibit the Trustee from having employees within or without the State of
Delaware. Payments will be received by the Trust only in Delaware or such other
state in which the Corporate Trust Office may be located, and payments will be
made by the Trust only from Delaware or such other state in which the Corporate
Trust Office may be located. The only office of the Trust will be at the
Corporate Trust Office in the State of Delaware.
          Section 2.10 Representations and Warranties of the Trust Depositor.
          The Trust Depositor hereby represents and warrants to the Trust and
the Trustee that:
          (a) The Trust Depositor is duly organized and validly existing as a
limited liability company in good standing under the laws of the State of
Georgia, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.
          (b) The Trust Depositor has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and carry out
the terms hereof. The Trust Depositor has full power and authority to sell and
assign the property to be sold and assigned by the Trust Depositor to and
deposited with the Trust and the Trust Depositor has duly authorized such sale
and assignment and deposit to the Trust by all necessary limited liability
company action.
          (c) The execution, delivery and performance of this Agreement have
been duly authorized by the Trust Depositor by all necessary limited liability
company action.
          (d) This Agreement constitutes a legal, valid and binding obligation
of the Trust Depositor enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and similar laws relating to
creditors’ rights generally and subject to general principles of equity.
          (e) The execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party by the Trust Depositor, and
the consummation of the transactions contemplated hereby and thereby, will not
violate any Applicable Law applicable to the Trust Depositor, or constitute a
breach of any mortgage, indenture, contract or other agreement to which the
Trust Depositor is a party or by which the Trust Depositor or any of the Trust
Depositor’s properties may be bound, or result in the creation or imposition of
any security interest, lien, charge, pledge, preference, equity or encumbrance
of any kind upon any of its properties pursuant to the terms of any such
mortgage, indenture, contract or other agreement, other than as contemplated by
the Transaction Documents.
          (f) The execution, delivery and performance by the Trust Depositor of
this Agreement and the other Transaction Documents to which it is a party shall
not require the authorization, consent or approval of, the giving of notice to,
the filing or registration with or the

18



--------------------------------------------------------------------------------



 



taking of any other action in respect of any governmental authority or agency,
except for any securities filings required to be made by Imperial Holdings, Inc.
(in its reasonable discretion) with the Commission in respect of the same.
          (g) The Trust Depositor is not an “investment company” within the
meaning of the Investment Company Act of 1940.
          (h) With respect to the security interest granted by the Trust
Depositor to the Trust under the Georgia Security Agreement:
          (i) The Georgia Security Agreement creates a valid, continuing and
enforceable security interest (as defined in the applicable UCC) in the
Collateral in favor of the Trust, which security interest is prior to all other
Liens (except for Permitted Liens), and is enforceable as such against creditors
of and purchasers from the Trust;
          (ii) the Assets constitute “payment intangibles” within the meaning of
the applicable UCC (unless settlement claims or obligations under annuity
contracts are excluded from the scope of the UCC under §9-109 of the relevant
UCC);
          (iii) the Trust Depositor owns and has good and marketable title to
the Assets free and clear of any Lien (other than Permitted Liens), claim or
encumbrance of any Person;
          (iv) the Trust Depositor has received all consents and approvals
required by the terms of the Assets to transfer and/or pledge such Assets
hereunder to the Trust;
          (v) the Trust Depositor has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under Applicable Law in order to perfect the security interest in
the Collateral granted to the Trust under the Georgia Security Agreement;
          (vi) other than the security interest granted by the Trust pursuant to
the Georgia Security Agreement and any Permitted Liens, the Trust Depositor has
not pledged, assigned, sold, granted a security interest in or otherwise
conveyed any of the Assets. The Trust Depositor has not authorized the filing of
and is not aware of any financing statements against the Trust Depositor that
include a description of collateral covering the Assets other than any financing
statement (A) relating to the security interest granted by the Trust Depositor
under the Georgia Security Agreement, or (B) that has been terminated or for
which a release or partial release has been filed. The Trust Depositor is not
aware of the filing of any judgment or tax Lien filings against the Trust
Depositor;
          (vii) all original executed copies of each item in the Records that
constitute or evidence the Assets have been delivered to and are in the
possession of the Back-up Servicer, as custodian; and
          (viii) no item in the Records has any marks or notations indicating
that it has been pledged, assigned or otherwise conveyed to any Person other
than the Trust.

19



--------------------------------------------------------------------------------



 



          (i) There are no proceedings or investigations pending, or, to the
best of the Trust Depositor’s knowledge, threatened, before any court,
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Trust Depositor or its properties: (A) asserting
the invalidity of this Agreement, (B) seeking to prevent the consummation of any
of the transactions contemplated by this Agreement or (C) seeking any
determination or ruling that might adversely affect the performance by the Trust
Depositor of its obligations under, or the validity or enforceability of, any of
the Transaction Documents.
          Section 2.11 Negative Covenant of the Trust Depositor.
          The Trust Depositor shall not take any action, or fail to take any
action, if such action or failure to take action would reasonably be expected to
interfere with the enforcement of any rights of the Class A Noteholder under
this Agreement or the other Transaction Documents. In addition, the Trust
Depositor shall not (i) attempt to raise any additional capital (whether on its
own behalf or on behalf of the Trust) without the express written consent of the
Controlling Noteholder, (ii) consent to any waiver of the Originator’s
obligations under the Receivables Purchase Agreement without the consent of the
Controlling Noteholder, including, without limitation, the Originator’s
repurchase obligations under Section 5.01(m) of the Receivables Purchase
Agreement or (iii) consent to any change of control of the Originator without
the consent of the Controlling Noteholder.
          Section 2.12 Federal Income Tax Allocations.
          It is intended that the Class A Note (or the Class A Notes, if there
is more than one Class A Note) be treated as indebtedness and that the Residual
Interest Certificate be treated as the sole beneficial interest in the Trust for
U.S. federal income tax purposes. For so long as the Residual Interest
Certificate is beneficially owned by one Holder, it is intended that the Trust
be treated either as a grantor trust under subpart E of part I of subchapter J
of the Internal Revenue Code of 1986, as amended (the “Code”) or as an entity
disregarded as separate from such Holder, and that the Residual Interest
Certificate be treated as representing an undivided ownership interest in the
Trust Estate for U.S. federal income tax purposes. In the event that the
Residual Interest Certificate is beneficially owned by more than one Holder, it
is intended that the Trust be treated as a partnership for U.S. federal income
tax purposes.
          Section 2.13 Existence; Separate Legal Existence.
          The Trustee shall ensure that the Trust will keep in full effect its
existence, rights and franchises as a statutory trust under the Statutory Trust
Statute and, if so directed by the Trust Depositor, the Controlling Noteholder
or the Servicer will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the Class A Note (or
the Class A Notes, if there is more than one Class A Note), the Residual
Interest Certificate, the other Transaction Documents, the Assets and each other
instrument or agreement included in the Assets.

20



--------------------------------------------------------------------------------



 



ARTICLE III
THE CLASS A NOTE, THE RESIDUAL INTEREST CERTIFICATE AND TRANSFER OF INTERESTS
          Section 3.01 Initial Ownership.
          Upon the formation of the Trust by the sale and contribution by the
Trust Depositor pursuant to Section 2.05 and until the issuance of the Class A
Note (or the Class A Notes, if there is more than one Class A Note) and the
Residual Interest Certificate, the Trust Depositor shall be the sole beneficiary
of the Trust.
          Section 3.02 The Class A Note.
          (a) The Class A Note (or each of the Class A Notes, if there is more
than one Class A Note) shall be substantially in the form set forth in Exhibit B
hereto, with such changes as may be specified in a supplement to this Agreement.
The Class A Note (or each of the Class A Notes, if there is more than one
Class A Note) shall be executed on behalf of the Trust by manual or facsimile
signature of an authorized officer of the Trustee. The Class A Note (or each of
the Class A Notes, if there is more than one Class A Note) bearing the manual or
facsimile signatures of individuals who were, at the time when such signatures
shall have been affixed, authorized to sign on behalf of the Trust, shall be
validly issued and entitled to the benefit of this Agreement, notwithstanding
that such individuals or any of them shall have ceased to be so authorized prior
to the authentication and delivery of such Class A Note or did not hold such
offices at the date of authentication and delivery of such Class A Note.
          (b) A transferee of the Class A Note (or any of the Class A Notes, if
there is more than one Class A Note) shall become a Holder and shall be entitled
to the rights and subject to the obligations of a Holder hereunder upon such
transferee’s acceptance of such Class A Note duly registered in such
transferee’s name pursuant to Section 3.05.
          (c) The Principal Amount of the Class A Note (or each Class A Note, if
there is more than one Class A Note) shall be reflected on the schedule annexed
to such Class A Note, which shall be increased by the Trustee (in its capacity
as Registrar) in accordance with the amount of each advance made to the Trust by
the Holder of such Class A Note. The Trust may not issue the Class A Note (or
any of the Class A Notes, if there is more than one Class A Note) in a Principal
Amount greater than $40,000,000 unless the Controlling Noteholder shall have
consented thereto. The Class A Note (or each Class A Note, if there is more than
one Class A Note) shall be dated the date of its authentication.
          (d) Each Holder of the Class A Note (or any of the Class A Notes, if
there is more than one Class A Note) shall be entitled to receive (i) Fixed
Interest on the Principal Amount of such Class A Note, (ii) principal, in the
amount of the Principal Amount of such Class A Note and (iii) Contingent
Interest on such Class A Note, each in accordance with Section 5.02.

21



--------------------------------------------------------------------------------



 



          Section 3.03 The Residual Interest Certificate.
          (a) The Residual Interest Certificate shall be substantially in the
form set forth in Exhibit A hereto, with such changes as may be specified in a
supplement to this Agreement. The Residual Interest Certificate shall be
executed on behalf of the Trust by manual or facsimile signature of an
authorized officer of the Trustee. The Residual Interest Certificate bearing the
manual or facsimile signatures of individuals who were, at the time when such
signatures shall have been affixed, authorized to sign on behalf of the Trust,
shall be validly issued and entitled to the benefit of this Agreement,
notwithstanding that such individuals or any of them shall have ceased to be so
authorized prior to the authentication and delivery of such Residual Interest
Certificate or did not hold such offices at the date of authentication and
delivery of such Residual Interest Certificate.
          (b) No transfer or exchange of the Residual Interest Certificate shall
be made without the prior written consent of the Controlling Noteholder. Upon
the completion of any transfer approved by the Controlling Noteholder, the
transferee of the Residual Interest Certificate shall become a Holder and shall
be entitled to the rights and subject to the obligations of a Holder hereunder
upon such transferee’s acceptance of a Residual Interest Certificate duly
registered in such transferee’s name pursuant to Section 3.05.
          Section 3.04 Authentication of the Class A Note and the Residual
Interest Certificate.
          Concurrently with the initial transfer of the Assets by the Originator
to the Trust Depositor pursuant to the Receivables Purchase Agreement, and the
transfer of the Assets from the Trust Depositor to the Trust pursuant to this
Agreement, the Trust shall issue the Class A Note and the Residual Interest
Certificate, each as executed by the Trustee on behalf of the Trust,
authenticated by the Trustee or the Registrar and delivered to or upon the
written order of the Trust Depositor, signed by a Responsible Officer, without
further limited liability company action by the Trust Depositor. No Class A Note
or Residual Interest Certificate shall entitle its Holder to any benefit under
this Agreement or be valid for any purpose unless there shall appear on such
instrument a certificate of authentication substantially in the form set forth
in Exhibit A (with respect to the Residual Interest Certificate) or Exhibit B
(with respect to the Class A Note or the Class A Notes, if there is more than
one Class A Note), executed by the Trustee or the Registrar, by manual signature
of a Responsible Officer; such authentication shall constitute conclusive
evidence that such instrument has been duly and validly authorized, issued,
authenticated and delivered hereunder and, subject to the terms of this
Agreement, fully paid and non-assessable. The Class A Note (or each Class A
Note, if there is more than one Class A Note) and the Residual Interest
Certificate shall be dated the date of their authentication.
          Section 3.05 Registration of Transfer and Exchange of the Class A Note
or the Residual Interest Certificate.
          (a) The Registrar shall keep or cause to be kept, at the office or
agency maintained pursuant to Section 3.09, a Register in which, subject to such
reasonable regulations as it may prescribe, the Registrar shall provide for the
registration of the Class A Note (or the Class A Notes, if there is more than
one Class A Note) and the Residual Interest Certificate and, subject

22



--------------------------------------------------------------------------------



 



to Sections 3.03 and 3.11 hereof, of transfers and exchanges thereof as herein
provided. The Trustee shall be the initial Registrar. Promptly upon written
request therefor from the Trustee, the Registrar shall provide to the Trustee in
writing such information regarding or contained in the Register as the Trustee
may reasonably request. The Trustee shall be entitled to rely (and shall be
fully protected in relying) on such information.
          (b) Upon surrender for registration of transfer of any Class A Note or
the Residual Interest Certificate (if the Controlling Noteholder has approved
such transfer in accordance with Section 3.03(b)) at the office or agency
maintained pursuant to Section 3.09, the Registrar shall cause the Trustee to
execute and the Trustee or the Registrar shall authenticate and deliver, in the
name of the designated transferee or transferees, a new Class A Note (or Class A
Notes, if there is more than one Class A Note), or a new Residual Interest
Certificate, as applicable, of a like aggregate amount dated the date of
authentication by the Trustee or any authenticating agent. At the option of a
Holder, the Class A Note (or each Class A Note, if there is more than one
Class A Note) may be exchanged for one or more Class A Notes of a like aggregate
percentage upon surrender of such Class A Note to be exchanged at the office or
agency maintained pursuant to Section 3.09. The Residual Interest Certificate
may only be exchanged for a new Residual Interest Certificate upon surrender of
the prior Residual Interest Certificate for exchange (if the Controlling
Noteholder has approved such exchange in accordance with Section 3.03(b)) at the
office or agency maintained pursuant to Section 3.09.
          (c) Every Class A Note or Residual Interest Certificate presented or
surrendered for registration of transfer or exchange (if approved by the
Controlling Noteholder in accordance with Section 3.03(b), in the case of the
Residual Interest Certificate) shall be accompanied by a written instrument of
transfer in form satisfactory to the Trustee and the Registrar duly executed by
the registered Holder or such registered Holder’s attorney duly authorized in
writing. Each Class A Note or Residual Interest Certificate surrendered for
registration of transfer or exchange (if approved by the Controlling Noteholder
in accordance with Section 3.03(b), in the case of the Residual Interest
Certificate) shall be cancelled and subsequently disposed of by the Trustee in
accordance with its customary practice.
          (d) No service charge shall be made for any registration of transfer
or exchange of any Class A Note or the Residual Interest Certificate (if
approved by the Controlling Noteholder in accordance with Section 3.03(b)), but
the Trustee or the Registrar may require payment of a sum sufficient to cover
any tax or charge by a Governmental Authority that may be imposed in connection
with any transfer or exchange thereof.
          Section 3.06 Mutilated, Destroyed, Lost or Stolen Class A Note or
Residual Interest Certificate.
          If (a) any mutilated Class A Note or Residual Interest Certificate
shall be surrendered to the Registrar, or if the Registrar and the Trustee shall
receive evidence to its satisfaction of the destruction, loss or theft of any
Class A Note or Residual Interest Certificate, and (b) there shall be delivered
to the Registrar and the Trustee such security or indemnity as may be reasonably
required by them to indemnify and save each of them harmless, then in the
absence of notice to the Trust that such Class A Note or Residual Interest
Certificate has been acquired by a protected purchaser, the Registrar shall
cause the Trustee on behalf of the Trust to execute and the Trustee

23



--------------------------------------------------------------------------------



 



or the Registrar shall authenticate and deliver, in exchange for or in lieu of
any such mutilated, destroyed, lost or stolen Class A Note or Residual
Certificate, a new Class A Note or Residual Interest Certificate of like tenor
and denomination. The Holder of such Class A Note or Residual Interest
Certificate shall pay the reasonable expenses and charges of the Registrar and
the Trustee in connection therewith. In connection with the issuance of any new
Class A Note or Residual Interest Certificate under this Section 3.06, the
Trustee or the Registrar may require the payment of a sum sufficient to cover
any tax or other charge by a Governmental Authority that may be imposed in
connection therewith. Any duplicate Residual Interest Certificate issued
pursuant to this Section 3.06 shall constitute conclusive evidence of ownership
of a beneficial ownership interest in the Trust, as if originally issued,
whether or not the lost, stolen or destroyed Residual Interest Certificate shall
be found at any time. Any duplicate Class A Note issued pursuant to this
Section 3.06 shall constitute conclusive evidence of its Holder’s right to the
payment obligations of the Trust in respect of principal, Fixed Interest and
Contingent Interest to be distributed on such Class A Note pursuant to
Section 5.02, as if originally issued, whether or not the lost, stolen or
destroyed Class A Note shall be found at any time.
          Section 3.07 Persons Deemed Owners.
          Prior to due presentation of a Class A Note or Residual Interest
Certificate for registration of transfer, the Trustee, the Registrar or any
other agent thereof may treat the Person in whose name any Class A Note or
Residual Interest Certificate is registered in the Register as the owner of such
Class A Note or Residual Interest Certificate, as applicable, for the purpose of
receiving distributions from the Trustee on behalf of the Trust pursuant to
Section 5.02 and for all other purposes whatsoever, and none of the Trustee, the
Registrar or any other agent thereof shall be bound by any notice to the
contrary.
          Section 3.08 Access to List of Holders’ Names and Addresses.
          The Registrar shall furnish or cause to be furnished to the Trustee,
the Servicer and the Trust Depositor, within ten (10) days after receipt by the
Registrar of a written request therefor from the Trustee, the Servicer or the
Trust Depositor, a list, in such form as the Trustee, the Servicer or the Trust
Depositor may reasonably require, of the names and addresses of the Holders as
of the most recent Record Date. If (i) at any time, three or more Holders of
Class A Notes or (ii) at any time, one or more Holders of Class A Notes
evidencing not less than 25% of the Percentage Interests or (iii) at any time
after the Class A Target Condition is satisfied, the Holder of the Residual
Interest Certificate, apply in writing to the Registrar, and such application
states that the applicants desire to communicate with other Holders with respect
to their rights under this Agreement or under the Class A Note (or each Class A
Note, if there is more than one Class A Note) and such application is
accompanied by a copy of the communication that such applicants propose to
transmit to such other Holders, then the Registrar shall, within five (5)
Business Days after its receipt of such application, afford such applicants
access during normal business hours to the current list of Holders. Upon receipt
of any such application, the Registrar will promptly notify the Trust Depositor
by providing a copy of such application and a copy of the list of Holders
produced in response thereto. Each Holder, by receiving and holding a Class A
Note or Residual Interest Certificate, shall be deemed to have agreed not to
hold any of the Trust Depositor, the Registrar and the Trustee accountable by
reason of the disclosure of its name and address, regardless of the source from
which such information was derived.

24



--------------------------------------------------------------------------------



 



          Section 3.09 Maintenance of Office or Agency.
          The Registrar shall maintain an office or offices or agency or
agencies where the Class A Note (or the Class A Notes, if there is more than one
Class A Note) or the Residual Interest Certificate may be surrendered for
registration of transfer or exchange (in the case of the Residual Interest
Certificate, if approved by the Class A Noteholder in accordance with
Section 3.03(b)) and where notices and demands to or upon the Registrar in
respect of the Class A Note (or each Class A Note, if there is more than one
Class A Notes) or the Residual Interest Certificate and the Transaction
Documents may be served. The Registrar initially designates the office of the
Registrar at the Corporate Trust Office as its office for such purposes. The
Registrar shall give prompt notice to the Trust Depositor, the Trustee and the
Holders of any change in the location of the Register or any such office or
agency.
          Section 3.10 Payments from the Payment Account; Money for Payments To
Be Held in Trust.
          The Trustee shall make distributions to Holders from the Payment
Account pursuant to Sections 5.02 and 6.04(c) and no amounts withdrawn by the
Trustee from the Payment Account shall be distributed by the Trustee except as
may be provided in Sections 5.02 and 6.04(c).
          The Trustee shall hold all sums held by it for the payment of amounts
due with respect to the Class A Note (or the Class A Notes, if there is more
than one Class A Note) and the Residual Interest Certificate in trust for the
benefit of the Persons entitled thereto until such sums shall be paid to such
Persons or otherwise disposed of as herein provided and pay such sums to such
Persons as herein provided.
          The Trustee shall also comply with all requirements of the Internal
Revenue Code of 1986 (as amended, the “Code”) with respect to the withholding
from any payments made by it on any Class A Note (or Class A Notes, if there is
more than one Class A Note) or the Residual Interest Certificate of any
applicable withholding taxes imposed thereon and with respect to any applicable
reporting requirements in connection therewith.
          Section 3.11 Transfer Restrictions.
          The Class A Note (or the Class A Notes, if there is more than one
Class A Note) and the Residual Interest Certificate may not be offered,
transferred or sold except to (i) the Trust Depositor or an Affiliate thereof,
(ii) to Qualified Institutional Buyers (“QIBs”) for purposes of Rule 144A under
the Securities Act who are Qualified Purchasers for purposes of Section 3(c)(7)
under the 1940 Act, and who are United States persons (as defined in
Section 7701(a)(30) of the Code) in reliance on an exemption from the
registration requirements of the Securities Act, or (iii) to any Person who
qualifies for a similar exemption from (or an exception to) the requirements of
the Securities Act and any other Applicable Law. The Class A Note (or the
Class A Notes, if there is more than one Class A Note) and the Residual Interest
Certificate may also be offered, transferred or sold to institutional
“Accredited Investors” within the meaning of Rule 501 (a)(1)-(3) or (7) under
the Securities Act who are Qualified Purchasers under Section 3(c)(7) of the
1940 Act.

25



--------------------------------------------------------------------------------



 



          (a) The Class A Note (or the Class A Notes, if there is more than one
Class A Note) and the Residual Interest Certificate have not been registered or
qualified under the Securities Act, or any state securities law. No transfer,
sale, pledge or other disposition of any Class A Note or Residual Interest
Certificate shall be made unless such disposition is made pursuant to an
effective registration statement under the Securities Act and effective
registration or qualification under applicable state securities laws, or is made
in a transaction which does not require such registration or qualification. No
transfer of any Class A Note (or the Class A Notes, if there is more than one
Class A Note) or the Residual Interest Certificate shall be made if such
transfer would require the Trust to register as an “investment company” under
the 1940 Act. In the event that a transfer of a Class A Note or Residual
Interest Certificate is to be made, the transferee shall execute and deliver to
the Trustee and Registrar a certification substantially in the form of Exhibit C
hereto. In the event that such transfer is to be made in reliance on the
availability of an exemption under the Securities Act, the Trustee may require
the prospective transferee to provide an Opinion of Counsel satisfactory to the
Trustee that such transfer may be made pursuant to an exemption from the
Securities Act, which Opinion of Counsel shall not be an expense of the Trustee
or of the Trust.
          (b) The Class A Note (or the Class A Notes, if there is more than one
Class A Note) and the Residual Interest Certificate may not be acquired or held
by or with plan assets of any employee benefit plans, retirement arrangements,
individual retirement accounts or Keogh plans subject to either Title I of the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Code (a “Benefit Plan”) and any such purported transfer shall be null, void
and not effective. Each transferee of a Class A Note or Residual Interest
Certificate shall be required to represent to the Trustee (a) that such
transferee is not a Benefit Plan and is not acquiring such Class A Note or
Residual Interest Certificate with the plan assets of a Benefit Plan and
(b) that if such Class A Note or Residual Interest Certificate is subsequently
deemed to be a plan asset of such a Benefit Plan, it will promptly dispose of
such Class A Note or Residual Interest Certificate.
          (c) Each Class A Note and Residual Interest Certificate will bear the
legends set forth in paragraph 6 of Exhibit C hereto.
          (d) In accordance with Section 3.03, no transfer or exchange of a
Residual Interest Certificate shall occur without the advance written consent of
the Controlling Noteholder.
          (e) Notwithstanding any other provision herein, other than to
determine that any certification delivered to the Trustee or Registrar, as the
case may be, pursuant to Section 3.11(a) hereof is substantially in the form of
Exhibit C hereto, and the Trustee and Registrar shall have no personal liability
to any Person in connection with any transfer or exchange or proposed or
purported transfer or exchange (and/or registration thereof) of any Class A Note
or Residual Interest Certificate.

26



--------------------------------------------------------------------------------



 



ARTICLE IV
ACTIONS BY TRUSTEE

       Section 4.01 Prior Notice to and Consent by Controlling Noteholder with
Respect to Certain Matters.

          With respect to the following matters, neither the Trust nor the
Trustee, on behalf of the Trust, shall take action with respect to the Trust
unless directed by the Controlling Noteholder:
          (a) the initiation of any material claim or lawsuit by the Trust and
the compromise of any material action, claim or lawsuit brought by or against
the Trust;
          (b) the election by the Trust to file an amendment to the Certificate
of Trust (unless such amendment is required to be filed under the Statutory
Trust Statute);
          (c) the initiation of any amendment to any Transaction Document or to
seek any waiver or other modification thereof;
          (d) the appointment pursuant to this Agreement of a successor
Registrar, or the consent to the assignment by the Registrar of its obligations
under this Agreement;
          (e) the removal or replacement of the Servicer or Back-up Servicer;
          (f) the appointment of a new Servicer under Section 5.2.3 of the
Servicing Agreement;
          (g) the approval of any additional servicing costs under Section 16 of
the Servicing Agreement;
          (h) the consent to the calling or waiver of any Event of Default under
any Transaction Document;
          (i) the waiver of any incorrect representation or warranty of the
Originator under the Receivables Purchase Agreement with respect to any Asset;
          (j) the consent to the assignment of the Servicer or Back-up Servicer
of its obligations under any Transaction Document;
          (k) except as provided in Article IX hereof, the dissolution,
termination or liquidation of the Trust in whole or in part;
          (l) the merger or consolidation of the Trust with or into any other
entity, or conveyance or transfer of all or substantially all of the Trust’s
assets to any other entity;
          (m) the incurrence, assumption or guaranty by the Trust of any
indebtedness other than as set forth in this Agreement or the Transaction
Documents;

27



--------------------------------------------------------------------------------



 



          (n) the doing of any act which would make it impossible to carry on
the ordinary business of the Trust as described in Section 2.03 hereof;
          (o) the confession of a judgment or admission of a claim against the
Trust;
          (p) the possession of Assets or other Collateral, or assignment of the
Trust’s right to property, for other than a purpose permitted under
Section 2.03;
          (q) the lending by the Trust of any funds to any entity, except as
permitted or required under the Receivables Purchase Agreement with respect to
the Assets or other Collateral;
          (r) the change in the Trust’s purpose and powers from those set forth
in this Agreement;
          (s) the sale, transfer, exchange or other disposal of any of the
Assets;
          (t) the assertion of any claim or credit on, or any deduction from
payments to, the Class A Note (or the Class A Notes, if there is more than one
Class A Note) or the Residual Interest Certificate, or the assertion of a claim
against a present or former Holder by reason of the payment of the taxes levied
or assessed upon any part of the Assets;
          (u) permit the validity or effectiveness of this Agreement to be
impaired, or permit the lien of this Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations with respect to the Class A Note (or the Class A
Notes, if there is more than one Class A Note) or the Residual Interest
Certificate under this Agreement except as may be expressly permitted hereby,
permit any lien, charge, excise, claim, security interest, mortgage or other
encumbrance (other than the lien of this Agreement or any other Transaction
Document) to be created on or extend to or otherwise arise upon or burden the
Assets or any part thereof or any interest therein or the proceeds thereof
(except for Permitted Liens) or permit the liens of the Georgia Security
Agreement and the Security Agreement not to constitute valid first priority
security interests in the Collateral (in the case of the Trust) and in the
Assets and all of the Trust’s other assets (excluding any Split Payments, or
Term Certain Periodic Payments owned or receivable by the Trust Depositor) (in
the case of the Class A Noteholders) (in each case, subject to Permitted Liens);
          (v) the creation of any subsidiaries of the Trust other than as
permitted by the Transaction Documents;
          (w) the making of any payment or distribution with respect to the
Class A Note (or the Class A Notes, if there is more than one Class A Note) or
the Residual Interest Certificate other than as permitted under this Agreement;
or
          (x) the procurement or solicitation of any additional capital (whether
equity or debt, secured or unsecured) on behalf of the Trust.
          In addition, the Trustee, on behalf of the Trust, shall ensure that
the Trust’s assets are not commingled with those of any other entity except as
may be permitted under the Transaction Documents. The Trustee shall ensure that
the Trust shall maintain its financial and accounting

28



--------------------------------------------------------------------------------



 



books and records separate from those of any other entity; provided that the
Trust may be consolidated with another entity in accordance with U.S. generally
accepted accounting principles and, when so consolidated, will promptly provide
to the Controlling Noteholder (or such other entity with which the Trust may be
consolidated), upon the request of such Holder (or entity), copies of all such
books and records and any related financial information. Except as expressly set
forth herein, the Trustee shall ensure that the Trust shall pay its
indebtedness, operating expenses and liabilities from its own funds to the
extent thereof, and the Trust shall not pay the indebtedness, operating expenses
and liabilities of any other entity.
          Section 4.02 Communications to Holders.
          The Trustee shall furnish to the Holders, within three (3) Business
Days of receipt thereof by the Trustee, duplicates or copies of all reports,
notices, requests, demands, certificates, financial statements and any other
instruments of the Trust or of the Servicer furnished to the Trustee under the
Transaction Documents.
          Section 4.03 Action by Holders with Respect to Bankruptcy.
          To the extent permitted by Applicable Law, the Trust shall not have
the power, without the unanimous prior written approval of the Holders, and to
the extent otherwise consistent with the Transaction Documents, to (i) institute
proceedings to have the Trust declared or adjudicated as bankrupt or insolvent,
(ii) consent to the institution of bankruptcy or insolvency proceedings against
the Trust, (iii) file a petition or consent to a petition seeking reorganization
or relief on behalf of the Trust under any applicable federal or state law
relating to bankruptcy, (iv) consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or any similar official) of the
Trust or a substantial portion of the property of the Trust, (v) make any
assignment for the benefit of the Trust’s creditors, (vi) cause the Trust to
admit in writing its inability to pay its debts generally as they become due,
(vii) take any action, or cause the Trust to take any action, in furtherance of
any of the foregoing (any of the above, a “Bankruptcy Action”). Provided,
however, that after an Event of Default, the Controlling Noteholder shall have
the power to take any Bankruptcy Action with respect to the Trust or direct the
Trustee to take any Bankruptcy Action with respect to the Trust.
          Section 4.04 Restrictions on Holders’ Power.
          The Holders shall not direct the Trustee to take or to refrain from
taking any action if such action or inaction would be contrary to any obligation
of the Trust or the Trustee under this Agreement or any of the Transaction
Documents or would cause a violation of any of the Transaction Documents or any
Applicable Law or would be contrary to or inconsistent with Section 2.03, nor
shall the Trustee be obligated to follow any such direction, if given.
          Section 4.05 Controlling Noteholder.
          Except as expressly provided herein or in any supplement to this
Agreement, any action or direction that may be taken or given by the Holders
under this Agreement may not be taken or given unless agreed to or directed by
the Controlling Noteholder. Except as expressly provided herein or in any
supplement to this Agreement, any notice of the Holders delivered pursuant to
this Agreement shall be effective if signed by the Controlling Noteholder at the
time of the delivery of such notice.

29



--------------------------------------------------------------------------------



 



ARTICLE V
APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
          Section 5.01 Establishment of Accounts.
          (a) The Transaction Accounts. For the benefit of the Holders, the
Trust Depositor shall establish and maintain in the name of the Trust two
(2) deposit accounts with the Trustee (the “Payment Account” and the “Cash
Reserve Account”, respectively), bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Holders.
          (b) The Trust shall possess all right, title and interest in all funds
on deposit from time to time in the Payment Account and the Cash Reserve Account
and in all proceeds thereof. Except as provided in Section 3.10 or as otherwise
expressly provided herein, the Payment Account and the Cash Reserve Account
shall be under the sole dominion and control of the Trustee for the benefit of
the Holders. Upon notice to the Trustee from the Controlling Noteholder, within
ten (10) Business Days of receipt of such notice, the Trustee shall be required
to establish a new Payment Account or Cash Reserve Account (as applicable)
acceptable to the Controlling Noteholder and, promptly after notifying each
Holder of such new account, shall transfer any cash and/or any investments to
such new Payment Account or Cash Reserve Account, as the case may be.
          (c) On or before the initial Purchase Date, the Trust Depositor will
deposit an amount equal to the Required Cash Reserve Amount into the Cash
Reserve Account. Prior to the Purchase Commitment Termination Date, if amounts
held in the Cash Reserve Account are insufficient to pay all the expenses listed
in Sections 5.02(a)(ii)-(iv) for two (2) consecutive Distribution Dates, then
the Required Cash Reserve Amount shall be increased by the Controlling
Noteholder so that such unpaid expenses may be paid on the following
Distribution Date (with the consent of the Trust Depositor, which consent shall
not be unreasonably withheld, conditioned or delayed) and the Trust Depositor
shall deposit into the Cash Reserve Account in immediately available funds the
amount of any such increase. To the extent that funds are not available in the
Payment Account to make the payments described in Sections 5.02(a)(ii)-(iv), the
Trustee will draw funds from the Cash Reserve Account to make such
distributions, provided that on the next Distribution Date the Cash Reserve
Account shall be replenished from the Payment Account in accordance with Section
5.02(a)(i) prior to any other distribution from the Payment Account or the Cash
Reserve Account.
          (d) All moneys deposited from time to time in the Payment Account and
the Cash Reserve Account pursuant to this Agreement are for the benefit of the
Holders and any investments made with such moneys, including, without
limitation, all income or other gains from such investments, are for the benefit
of the Holders as provided hereunder. Funds on deposit in the Payment Account
and Cash Reserve Account shall only be invested in Permitted Investments by the
Trustee at the direction of the Controlling Noteholder. Income received on
Permitted Investments purchased with funds from the Cash Reserve Account may be
reinvested

30



--------------------------------------------------------------------------------



 



(so long as the available funds in the Cash Reserve Account equal or exceed the
Required Cash Reserve Amount) or deposited into the Cash Reserve Account. Income
received on Permitted Investments purchased with funds from the Payment Account
shall be distributed in accordance with the Priority of Payments.
          (e) The Lockbox Account. For the benefit of the Holders, the Trust
Depositor has established the Lockbox Account, bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Holders. Any Lockbox Bank must be approved by the Controlling Noteholder, and in
maintaining the Lockbox Account, the Lockbox Bank shall agree in writing to
comply with all instructions concerning the Lockbox Account originated by
(i) prior to an Event of Default, the Trust Depositor, or (ii) after an Event of
Default, the Controlling Noteholder (or the Trustee at the direction of the
Controlling Noteholder), directing the disposition of funds in the Lockbox
Account without the further consent of the Trust Depositor. Pursuant to this
Agreement, the Receivables Purchase Agreement and the Servicing Agreement, the
Trust Depositor, the Originator and the Servicer, respectively, will ensure that
all Scheduled Payments on the Assets (and/or other collections thereon) will be
directed to the Lockbox Account. Pursuant to the Lockbox Agreement, the funds in
the Lockbox Account shall be swept daily by the Lockbox Bank into the Payment
Account.
          Section 5.02 Priority of Payments.
     (a) On each Distribution Date, the Trustee shall distribute the funds in
the Payment Account (except to the extent representing Split Payments or Term
Certain Periodic Payments) to the parties indicated below, in the following
order of priority:
     (i) to the Cash Reserve Account until the amount on deposit in such account
is equal to the Required Cash Reserve Amount on such Distribution Date;
     (ii) to the Trustee, the Trustee Fee due and owing on such Distribution
Date, and any accrued and previously unpaid Trustee Fees;
     (iii) to the Servicer, the Servicing Fee due and owing on such Distribution
Date, and any accrued and previously unpaid Servicing Fees;
     (iv) to the Back-up Servicer, the Back-up Servicing Fee due and owing on
such Distribution Date, and any accrued and previously unpaid Back-up Servicing
Fees;
     (v) to the Class A Noteholder (or, if there is more than one Holder of
Class A Notes, pro rata to such Holders based on their respective Percentage
Interests), in the following order of priority: (a) accrued but unpaid Fixed
Interest on the Class A Note held by such Holder, (b) principal on the Class A
Note held by such Holder until (x) the Principal Amount for such Class A Note
has been paid in full and (y) the Class A Target Condition is satisfied in
respect of the Class A Note (or all Class A Notes, if there is more than one
Class A Note), then (c) any unpaid Contingent Interest on the Class A Note held
by such Holder; and
     (vi) to the Residual Interest Holder, all remaining amounts on deposit.

31



--------------------------------------------------------------------------------



 



          The Trustee shall make all such payments in the amounts set forth in
the Monthly Report for such Distribution Date.
          To the extent that funds are not available to make the payments
indicated in clauses (ii)-(iv) above, the Trustee shall withdraw any available
funds from the Cash Reserve Account to make such distributions, provided that on
the next Distribution Date the Cash Reserve Account shall be replenished (up to
the Required Cash Reserve Amount) from the Payment Account prior to any other
distribution, as indicated in clause (i) above.
          (b) On each Distribution Date, the Trustee shall promptly provide to
the Controlling Noteholder (or, if there is more than one Holder of Class A
Notes, to each such Holder) copies of the statement or statements provided to
the Trustee by the Servicer pursuant to the Servicing Agreement with respect to
such Distribution Date, as well as any other reports or other information
received by the Trustee from the Servicer.
          (c) In the event that any withholding tax is imposed on the Trust’s
payment (or allocations of income) to a Holder, such tax shall reduce the amount
otherwise distributable by the Trustee to such Holder in accordance with this
Section 5.02. The Trustee is hereby authorized and directed to retain from
amounts otherwise distributable by the Trustee to the Holders sufficient funds
for the payment of any tax that is required to be withheld by the Trust under
Applicable Law (but such authorization shall not prevent the Trustee from
contesting any such tax in appropriate proceedings, and withholding payment of
such tax, if permitted by Applicable Law, pending the outcome of such
proceedings); provided that the Trustee shall not be responsible for determining
whether any such tax is owed and may rely for such purposes on the written
direction of the Trust Depositor or Servicer. The amount of any withholding tax
imposed with respect to a Holder shall be treated as cash distributed by the
Trust to such Holder at the time it is withheld by the Trust and remitted to the
appropriate taxing authority. If there is a possibility that withholding tax is
payable with respect to a distribution (such as a distribution to a non-U.S.
Holder), the Trustee may in its sole discretion withhold such amounts in
accordance with this Section 5.02(c). In the event that a Holder wishes to apply
for a refund of any such withholding tax or portion thereof, the Trustee shall
reasonably cooperate with such Holder in making such claim so long as such
Holder agrees to reimburse the Trustee for any out-of-pocket expenses incurred
by the Trustee in connection therewith. The Holders shall supply the Trustee
with Internal Revenue Service forms, with appropriate supporting documentation,
and such other certificates, information or forms that the Trustee may request
from time to time in connection with any withholding tax or the application for
a refund thereof.
          (d) After an Event of Default (of which the Controlling Noteholder
gives notice to the Trustee or with respect to which the Controlling Noteholder
directs the Trustee to act, as applicable, in accordance with the requirements
of the definition of “Event of Default” in Article I hereof and Section 6.04),
in the absence of any direction to the Trustee to the contrary by the
Controlling Noteholder pursuant to Section 6.04, the Trustee shall continue
making scheduled distributions pursuant to Section 5.02(a). In the event that
the Controlling Noteholder has ordered the Trustee to liquidate the Collateral
in accordance with Section 6.04, after such liquidation the Controlling
Noteholder may direct the Trustee, at any time, to pay, in the following order
of priority: (i) from the Cash Reserve Account, any and all expenses due under

32



--------------------------------------------------------------------------------



 



Sections 5.02(a)(ii)-(iv), (ii) from the Payment Account (except to the extent
representing Split Payments or Term Certain Periodic Payments), to the extent
the distribution pursuant to the preceding clause (i) is insufficient to pay in
full the expenses due under Sections 5.02(a)(ii)-(iv), any and all remaining
expenses due under Sections 5.02(a)(ii)-(iv), as well as any other outstanding
Trust expenses due and owing through the date of such liquidating distribution
and (iii) from the Payment Account (except to the extent representing Split
Payments or Term Certain Periodic Payments), to the Class A Noteholder (or, if
there is more than one Class A Note, to the Holders of the Class A Notes, pro
rata, based on the Percentage Interest of the Class A Notes held by such Holder)
and the Residual Interest Holder, pro rata, based on the Liquidation Value of
the Class A Note (or the Liquidation Value of the Percentage Interest of such
Class A Note, if there is more than one Class A Note) and/or Residual Interest
Certificate held by each such Holder; provided, however, if the distributions
set forth above in this clause (iii) will not result in the Class A Target
Condition being satisfied, then the amount distributable to the Class A
Noteholder (or, if there is more than one Class A Note, the Holders of the
Class A Notes, pro rata, based on the Percentage Interest of the Class A Notes
held by such Holder), shall be increased and the amount distributable to the
Residual Interest Holder shall be decreased accordingly until the Class A Target
Condition is satisfied. Any amounts remaining in the Cash Reserve Account after
the distribution contemplated by Section 5.02(d)(i) shall be distributed by the
Trustee to the Residual Interest Holder. For the avoidance of doubt, any funds
in any of the Accounts in respect of Split Payments or Term Certain Periodic
Payments shall only be distributable in accordance with Section 5.02(e).
          (e) The Servicer, pursuant to the Servicing Agreement, shall direct
the Trustee to promptly remit (i) to the Originator, any funds in the Payment
Account or that come into the Trustee’s possession in respect of Term Certain
Periodic Payments and (ii) to the Split Payment Account, any funds in the
Payment Account or that come into the Trustee’s possession in respect of Split
Payments (it being understood and agreed that pursuant to the Servicing
Agreement the Servicer, or the Back-up Servicer as its duly authorized designee,
shall remit or cause to be remitted all amounts in respect of Split Payments in
accordance with Section 5.01(f) of the Receivables Purchase Agreement).
          (f) On the Class A Payoff Date, the Trustee shall distribute all funds
remaining in the Cash Reserve Account (after any required payments from such
account on such Distribution Date to pay the expenses listed in
Sections 5.02(a)(ii)-(iv), to the extent not previously paid) to the Residual
Interest Holder.
          Section 5.03 Method of Payment.
          Subject to Section 9.01(c), distributions required to be made by the
Trustee on behalf of the Trust to Holders on any Distribution Date shall be made
to each Holder of record on the preceding Record Date either by wire transfer,
in immediately available funds, to the account of such Holder at a bank or other
entity having appropriate facilities therefor, if such Holder shall have
provided to the Registrar appropriate written instructions at least five
(5) Business Days prior to such Distribution Date or, if not, by check mailed to
such Holder at the address of such holder appearing in the Register.

33



--------------------------------------------------------------------------------



 



          Section 5.04 Accounting and Reports to the Holders, the Internal
Revenue Service and Others.
          (a) The Trust Depositor shall (i) maintain (or cause to be maintained)
the books of the Trust in accordance with GAAP on a calendar year basis on the
accrual method of accounting, (ii) deliver (or cause to be delivered) to each
Holder, as may be required by the Code and applicable Treasury Regulations, such
information as may be required (including, if applicable, Form 1099 or Schedule
K-1) to enable each Holder to prepare its federal and state income tax returns,
(iii) prepare or cause to be prepared, and file, or cause to be filed, all tax
returns, if any, relating to the Trust (including, if applicable, a trust tax
return on IRS Form 1041 or a partnership information return on IRS Form 1065)
and in writing direct the Trustee to make such elections as from time to time
may be required or appropriate under any applicable state or federal statute or
any rule or regulation thereunder so as to maintain the Trust’s characterization
as a grantor trust or a partnership for federal income tax purposes or an entity
the existence of which is disregarded as separate from the Holder of the
Residual Interest Certificate under applicable Treasury Regulations depending on
whether the Residual Interest Certificate is held by more than one owner,
(iv) collect or cause to be collected any withholding tax as described in and in
accordance with Section 5.02(c) with respect to income or distributions to
Holders and (v) upon the request of the Trust, provide to necessary parties such
reasonably current information as is specified in paragraph (d)(4) of Rule 144A
under the Securities Act. The Trustee shall make all elections pursuant to this
Section 5.04 as directed by the Trust Depositor in writing.
          (b) Monthly Report. The Trustee (or the Servicer on its behalf) shall
prepare and deliver a statement (a “Monthly Report”) to the Holders (including,
without limitation, all information in respect of distributions to be made on
the related Distribution Date pursuant to Section 5.02) pursuant to and in
accordance with the terms and conditions specified in the Servicing Agreement,
in the form of Exhibit A thereto.
          (c) Annual Report. The Trustee (or the Servicer on its behalf) will
deliver to the Controlling Noteholder, within ninety (90) days after the end of
each calendar year (commencing with the calendar year ending 2011), an Officer’s
Certificate stating, as to the Person signing such Officer’s Certificate, that:
(i) a review of the activities of the Trust during such year and of its
performance under this Agreement has been made under such Person’s supervision
or direction; and (ii) to the best of such Person’s knowledge, based on such
review, the Trust has complied with all of its duties, covenants and obligations
under this Agreement throughout such year, or, if there has been such a default
in its compliance with any such duty, covenant or obligation, specifying each
such default known to such Person and the nature and status thereof as of the
date of such Officer’s Certificate.
          (d) Access to Documents; Information Requests. In addition to the
various inspection rights afforded to the Controlling Noteholder by
Section 11.12, the Trustee and the Trust Depositor agree to provide promptly all
information and documentation reasonably requested by the Controlling Noteholder
from time to time, and each of the Trustee and the Trust Depositor shall
cooperate fully with the Controlling Noteholder in respect of further actions to
be taken by the Trustee or Trust Depositor, as applicable, in connection with
such information or document requests.

34



--------------------------------------------------------------------------------



 



          Section 5.05 Signature on Returns; Tax Matters Partner.
          The Trustee shall sign on behalf of the Trust any trust tax returns of
the Trust (prepared by the Trustee or the Holder of the Residual Interest
Certificate), and the Holder of the Residual Interest Certificate shall sign any
partnership information returns of the Trust. The initial Holder of the Residual
Interest Certificate shall be the tax matters partner of the partnership if the
Trust is treated as a partnership for United States federal income tax purposes
until such time as such Holder ceases to be a Holder of the Residual Interest
Certificate or another partner is designated as the tax matters partner.
ARTICLE VI
AUTHORITY AND DUTIES OF TRUSTEE
          Section 6.01 General Authority.
          The Trustee shall have exclusive power and authority, and is hereby
authorized and empowered, in the name and on behalf of the Trust, to execute and
deliver the Transaction Documents to which the Trust is to be a party and each
certificate or other document attached as an Exhibit to or contemplated by the
Transaction Documents to which the Trust is to be a party and any amendment or
other agreement or instrument, in each case, in such form as the Trustee, shall
approve, as evidenced conclusively by the Trustee’s execution thereof. In
addition to the foregoing, the Trustee shall have power and authority and hereby
is further authorized (but shall have no duty) to take all actions required of
the Trust pursuant to the Transaction Documents. To the extent the Servicer is
entitled to make recommendations to the Trustee under the Servicing Agreement,
the Trustee shall have power and authority and hereby is further authorized from
time to time to take such action as the Servicer recommends with respect to the
Transaction Documents. Each of the Trustee and the Trust Depositor acknowledge
that in the event that the Back-up Servicer becomes the Servicer, it will
thereafter be deemed the “Servicer” for all purposes of this Agreement.
          Section 6.02 General Duties.
          It shall be the duty of the Trustee to discharge (or cause to be
discharged) all of the duties expressly required to be performed by the Trustee
under the terms of this Agreement and the Transaction Documents to which the
Trust is a party in the interest of the Holders, subject to the Transaction
Documents and in accordance with the provisions of this Agreement.
Notwithstanding the foregoing, the Trustee shall be deemed to have discharged
its duties and responsibilities hereunder and under the Transaction Documents to
the extent the Trust Depositor has agreed hereunder or the Servicer has agreed
in the Servicing Agreement to perform any act or to discharge any duty of the
Trustee or of the Trust under any Transaction Document, and the Trustee shall
not be held personally liable for the default or failure of the Trust Depositor
or the Servicer to carry out its obligations under this Agreement or any other
Transaction Document to which the Trust is a party.

35



--------------------------------------------------------------------------------



 



          Section 6.03 Release of Assets.
          (a) Subject to the payment to the Trustee of the Trustee Fee pursuant
to Section 5.02, the Trustee may, upon the written direction of the Controlling
Noteholder, and when required by the provisions of this Agreement shall, execute
instruments to release property from the lien of this Agreement, or convey the
Trustee’s interest in the same, in a manner and under circumstances that are not
inconsistent with the provisions of the Transaction Documents. No party relying
upon an instrument executed by the Trustee as provided hereunder shall be bound
to ascertain the Trustee’s authority, inquire into the satisfaction of any
conditions precedent, or see to the application of any moneys.
          (b) The Trustee shall, at such time as (i) none of the Class A Note
(or the Class A Notes, if there is more than one Class A Note) or the Residual
Interest Certificate is outstanding and (ii) all sums due the Trustee pursuant
to this Agreement have been paid in full, or (iii) after an Event of Default
that is continuing (subject to any applicable cure period therefore), at the
direction of the Controlling Noteholder given to the Trustee, the Trustee is
ordered to liquidate the Assets pursuant to Section 6.04, release any remaining
portion of the Assets that secured the Class A Note (or the Class A Notes, if
there is more than one Class A Note) and the Residual Interest Certificate from
the lien of this Agreement. The Trustee shall release property from the lien of
this Agreement pursuant to this Section 6.03(b) only upon the Trustee’s receipt
of a written request from the Controlling Noteholder accompanied by an officer’s
certificate of the Controlling Noteholder (as further described below) and an
Opinion of Counsel stating that all conditions precedent to such release have
been satisfied. The Controlling Noteholder shall give the Trustee at least two
(2) Business Days’ notice when requested by the Controlling Noteholder to take
any action pursuant to this Section 6.03(b), accompanied by copies of any
instruments to be executed.
          Section 6.04 Action Following an Event of Default; Limitation of
Liability.
          (a) Notwithstanding anything to the contrary in this Agreement, if an
Event of Default has occurred and is continuing, the Trustee shall take
direction from the Controlling Noteholder (at the conclusion of any applicable
notice and/or cure period described in the definition of “Event of Default” in
Article I hereof) and continue to exercise the rights and powers vested in it by
this Agreement and use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs with respect to the Assets. If the definition of
“Event of Default” in Article I does not contain a notice or cure period for a
particular Event of Default, at any time following the occurrence of such event,
the Controlling Noteholder may instruct the Trustee to exercise any and all
remedies available to it under this Agreement following an Event of Default.
          (b) The Trustee shall mail to each Holder, the Servicer and the Trust
Depositor notice of an Event of Default promptly after a Responsible Officer of
the Trustee has actual knowledge thereof.
          (c) At any time during the continuance of any Event of Default (that
is not cured within any applicable cure period described in the definition of
“Event of Default” in Article I hereof), upon the written request of the
Controlling Noteholder given to the Trustee, the Trustee

36



--------------------------------------------------------------------------------



 



shall forthwith pay the remainder of the funds in the Accounts in accordance
with the order of priority set forth in Section 5.02(a), but without giving
effect to any distributions to be made under Section 5.02(a)(i). In addition, at
the request of the Controlling Noteholder given to the Trustee, the Trustee
shall release the lien of this Agreement pursuant to Section 6.03, sell the
Assets and deposit the proceeds of such sale into the Payment Account for
immediate distribution to the Holders pursuant to Section 5.02(d).
     (d) Except during the continuance of an Event of Default:
          (i) the Trustee undertakes to perform such duties and only such duties
as are expressly set forth in this Agreement and no implied covenants, duties or
obligations shall be read into this Agreement against or upon the Trustee; and
          (ii) in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the information, statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Agreement;
however, the Trustee shall examine the certificates and opinions to determine
whether or not they conform to the requirements of this Agreement.
     (e) The Trustee may not be relieved from liability for its own grossly
negligent action, its own grossly negligent failure to act or its own willful
misconduct, except that:
          (i) this paragraph does not limit the effect of paragraph (b) of this
Section 6.04;
          (ii) the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer unless it is proved that the Trustee was
grossly negligent in ascertaining the pertinent facts; and
          (iii) the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to this Section 6.04.
          (f) Every provision of this Agreement that in any way relates to the
Trustee is subject to paragraphs (a), (d), (e) and (g) of this Section 6.04.
          (g) The Trustee shall be under no duty or obligation to exercise any
of the rights or powers vested in it by this Agreement, to expend or risk its
own funds or otherwise incur financial liability in the performance of any of
its duties or obligations hereunder or to honor the request or direction of any
of the Holders pursuant to this Agreement, unless such Holder or Holders shall
have offered to the Trustee reasonable security or indemnity against the costs,
expenses, and liabilities that might be incurred by it in compliance with the
request or direction. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Trustee be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits).

37



--------------------------------------------------------------------------------



 



          (h) Every provision of this Agreement relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section 6.04.
          (i) The Trustee shall not be deemed to have notice of any Event of
Default or Servicer Default unless a Responsible Officer of the Trustee assigned
to and working in the Trustee’s Corporate Trust Office has actual knowledge
thereof.
          (j) Notwithstanding anything herein or in any other Transaction
Document to the contrary, and regardless of whether an Event of Default has
occurred, neither the Trustee nor any of its officers, directors, employees,
agents or affiliates shall have any implied duties (including common law
fiduciary duties) or liabilities under this Agreement or with respect to the
Trust or any other Person. To the extent that provisions of this Agreement
restrict or eliminate the duties (including fiduciary duties) and liabilities of
the Trustee or any other Person otherwise existing at law or in equity, such
provisions are agreed by the parties hereto and any Holder by its acceptance of
any Class A Note or Residual Interest Certificate, as applicable, to replace
such other duties and liabilities of the Trustee and such other persons.
          Section 6.05 Action upon Instruction.
          (a) Subject to Article IV and Section 7.01 and in accordance with the
terms of the Transaction Documents, the Controlling Noteholder may by written
instruction (given to the Trustee) direct the Trustee in the management of the
Trust. Such direction may be exercised at any time by written instruction
delivered by the Controlling Noteholder to the Trustee pursuant to Article IV.
          (b) The Trustee shall not be required to take any action or refrain
from taking any action hereunder or under any Transaction Document if the
Trustee shall have reasonably determined, or shall have been advised by counsel,
that such action is likely to result in any personal liability on the part of
the Trustee or is contrary to the terms hereof or of any Transaction Document or
is otherwise contrary to Applicable Law.
          (c) Whenever the Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or under
any Transaction Document to which the Trust is a party, the Trustee shall
promptly give notice (in such form as shall be appropriate under the
circumstances) to the Controlling Noteholder requesting instruction from the
Controlling Noteholder as to the course of action to be adopted and stating that
if the Trustee shall not have received appropriate instruction from the
Controlling Noteholder within ten (10) Business Days of such notice (or within
such shorter period of time as reasonably may be specified in such notice or may
be necessary under the circumstances) the Trustee may, but shall be under no
duty to, take or refrain from taking such action not inconsistent with this
Agreement and the other Transaction Documents to which the Trust is a party as
it shall deem to be in the best interests of the Holders and shall have no
personal liability to any Person for such action or inaction. To the extent the
Trustee acts or refrains from acting in good faith in accordance with any
written instruction received by the Trustee from the Controlling Noteholder, the
Trustee shall not be personally liable on account of such action or inaction to
any Person. If the Trustee shall not have received appropriate instruction from
the Controlling Noteholder within ten (10) Business Days of such notice (or
within such shorter period of time as reasonably may be

38



--------------------------------------------------------------------------------



 



specified in such notice or may be necessary under the circumstances) the
Trustee may, but shall be under no duty to, take or refrain from taking such
action not inconsistent with this Agreement and the other Transaction Documents
to which the Trust is a party as the Trustee shall deem to be in the best
interests of the Holders and shall have no personal liability to any Person for
such action or inaction.
          (d) In the event that the Trustee is unsure as to the application of
any provision of this Agreement or any Transaction Document to which the Trust
is a party or any such provision is ambiguous as to its application, or is, or
appears to be, in conflict with any other applicable provision, or in the event
that this Agreement permits any determination by the Trustee or is silent or is
incomplete as to the course of action that the Trustee is required or permitted
to take with respect to a particular set of facts, the Trustee may give notice
(in such form as shall be appropriate under the circumstances) to the
Controlling Noteholder requesting instruction from such Holder and stating that
if the Trustee shall not have received appropriate instruction from such Holder
within ten (10) Business Days of such notice (or within such shorter period of
time as reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action not inconsistent with this Agreement or the other Transaction
Documents to which the Trust is a party as it shall deem to be in the best
interests of the Holders, and shall have no personal liability to any Person for
such action or inaction. To the extent that the Trustee acts or refrains from
acting in good faith in accordance with any such instruction received from the
Controlling Noteholder, the Trustee shall not be personally liable, on account
of such action or inaction, to any Person. If the Trustee shall not have
received appropriate instruction from the Controlling Noteholder within ten (10)
Business Days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action not inconsistent with this Agreement or the other Transaction
Documents to which the Trust is a party as the Trustee shall deem to be in the
best interests of the Holders, and shall have no personal liability to any
Person for such action or inaction.
          Section 6.06 No Duties Except as Specified in this Agreement or in
Instructions.
          The Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, the Transaction Documents to which the Trust is a
party or any document contemplated hereby or thereby, except as expressly
provided by the terms of this Agreement or in any document or written
instruction received by the Trustee pursuant to Section 6.03; and no implied
duties or obligations shall be read into this Agreement or any other Transaction
Document to which the Trust is a party against the Trustee. Except pursuant to
appropriate written instructions from the Servicer, the Trustee shall have no
responsibility for filing any financing or continuation statement in any public
office at any time or to otherwise perfect or maintain the perfection of any
security interest or lien or to prepare or file any Commission filing for the
Trust or to record this Agreement or any Transaction Document. The Trustee
nevertheless agrees that it will, at its own cost and expense, promptly take all
action as may be necessary to discharge any liens on any part of the Trust
Estate that result from actions by, or claims against, the Trustee that are not
related

39



--------------------------------------------------------------------------------



 



to the Trust, this Agreement, the Trustee’s serving as Trustee or the ownership
or the administration of the Trust Estate.
          Section 6.07 Restrictions.
          The Trustee shall not take any action that, (i) is inconsistent with
the purposes of the Trust set forth in Section 2.03 or (ii) to the actual
knowledge of a Responsible Officer of the Trustee, would result in the Trust’s
becoming taxable as a corporation for federal income tax purposes. No Holder
shall direct the Trustee to take any action that would cause the Trustee to
violate the provisions of this Section 6.05.
ARTICLE VII
CONCERNING THE TRUSTEE
          Section 7.01 Acceptance of Trusts and Duties.
          The Trustee accepts the trusts hereby created and agrees to perform
its duties hereunder but only upon the express terms of this Agreement. The
Trustee also agrees to disburse all moneys actually received by it constituting
part of the Trust Estate upon the terms of this Agreement and the other
Transaction Documents to which the Trust is a party. The Trustee shall not be
personally answerable or accountable hereunder or under any other Transaction
Document to which the Trust is a party under any circumstances, except to the
Trust and the Holders (i) for its own willful misconduct, bad faith or gross
negligence or (ii) in the case of the inaccuracy of any representation or
warranty contained in Section 7.02 expressly made by the Trustee. In particular,
but not by way of limitation (and subject to the exceptions set forth in the
preceding sentence):
          (a) the Trustee shall not be personally liable for any error of
judgment made by a Responsible Officer of the Trustee which did not result from
gross negligence on the part of such Responsible Officer;
          (b) the Trustee shall not be personally liable with respect to any
action taken or omitted to be taken by it in accordance with the instructions of
the Trust Depositor, the Servicer or of the Controlling Noteholder (or, if
applicable, any Holder) under this Agreement or the Transaction Documents to
which the Trust is a party;
          (c) no provision of this Agreement or any other Transaction Document
to which the Trust is a party shall require the Trustee to expend or risk its
own funds or otherwise incur any personal financial liability in the performance
or exercise of any of its rights, powers or remedies hereunder or under any
Transaction Document to which the Trust is a party if the Trustee shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured or provided
to it;
          (d) under no circumstances shall the Trustee be personally liable for
indebtedness evidenced by or arising under any of the Transaction Documents to
which the Trust is a party;

40



--------------------------------------------------------------------------------



 



          (e) the Trustee shall not be personally responsible (i) for or in
respect of the validity or sufficiency of this Agreement or for the due
execution hereof by the Trust Depositor, (ii) for the form, character,
genuineness, sufficiency, value or validity of any of the Trust Estate, or (iii)
for or in respect of the validity or sufficiency of the Transaction Documents to
which the Trust is a party, other than the Trustee’s due execution of the
Class A Note (or the Class A Notes, if there is more than one Class A Note) and
the Residual Interest Certificate on behalf of the Trust and of the certificate
of authentication on the Class A Note (or the Class A Notes, if there is more
than one Class A Note) and the Residual Interest Certificate, and the Trustee
shall in no event assume or incur any personal liability, duty, or obligation to
any Holder other than as expressly provided for herein or expressly agreed to in
the Transaction Documents to which the Trust is a party;
          (f) the Trustee shall not be personally liable for the default or
misconduct of the Trust Depositor, the Trustee, the Servicer, any Holder or any
other Person under any of the Transaction Documents to which the Trust is a
party or otherwise and the Trustee shall have no obligation or personal
liability to perform the obligations of the Trust under this Agreement or the
other Transaction Documents to which the Trust is a party that are required to
be performed by the Servicer or the Trust Depositor under the Servicing
Agreement or the Receivables Purchase Agreement, as applicable; and
          (g) the Trustee shall be under no obligation to exercise any of the
rights, powers or remedies vested in it by this Agreement, or to institute,
conduct or defend any litigation under this Agreement or otherwise or in
relation to this Agreement or any other Transaction Document to which the Trust
is a party, at the request, order or direction of any of the Holders, unless
such Holders have offered to the Trustee security or indemnity satisfactory to
it against the costs, expenses and liabilities that may be incurred by the
Trustee therein or thereby. The right of the Trustee to perform any
discretionary act enumerated in this Agreement or in any other Transaction
Document shall not be construed as a duty, and the Trustee shall not be
personally answerable therefor other than to the Trust and the Holders for its
willful misconduct, bad faith or gross negligence in the performance of any such
act.
          Section 7.02 Representations and Warranties.
          The Trustee hereby represents and warrants to the Trust Depositor and
the Trust, for the benefit of the Trust Depositor and the Holders, that:
          (a) It is a Delaware banking corporation, duly organized and validly
existing in good standing under the laws of the State of Delaware. It has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement.
          (b) It has full power, authority and legal right to execute, deliver
and perform this Agreement and the other Transaction Documents to which the
Trust is a party and has taken all action necessary to authorize the execution,
delivery and performance by it of this Agreement and the other Transaction
Documents to which the Trust is a party, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

41



--------------------------------------------------------------------------------



 



          (c) Neither the execution nor the delivery by it of this Agreement,
nor the consummation by it of the transactions contemplated hereby nor
compliance by it with any of the terms or provisions hereof, will (i) contravene
any federal or Delaware state law, governmental rule or regulation governing the
banking or trust powers of the Trustee or any judgment or order binding on it,
(ii) constitute any default under its charter documents or organizational
documents or any indenture, mortgage, contract, agreement or instrument to which
it is a party or by which any of its properties may be bound or (iii) result in
the creation or imposition of an lien, charge or encumbrance on the Trust Estate
resulting from actions by or claims against the Trustee individually which are
unrelated to this Agreement or the other Transaction Documents to which the
Trust is a party.
          (d) This Agreement and the other Transaction Documents to which the
Trust or the Trustee (as applicable) is a party have been duly executed and
delivered by the Trustee on behalf of the Trust or the Trustee (as applicable),
and each such document constitutes a legal, valid and binding obligation of the
Trustee on behalf of the Trust or the Trustee (as applicable), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization and similar laws relating to creditors’ rights generally and
creditors of national banking associations and subject to general principles of
equity.
          (e) To the best of the Trustee’s knowledge, there are no proceedings
or investigations pending, or threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Trustee or its properties: (A) asserting the invalidity of this
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or (C) seeking any determination or ruling that
might materially and adversely affect the performance by the Trustee of its
obligations under, or the validity or enforceability of, this Agreement.
          Section 7.03 Reliance; Advice of Counsel.
          (a) The Trustee shall incur no personal liability to anyone in acting
upon any signature, instrument, notice, resolution, request, consent, order,
certificate, report, opinion, bond or other document or paper believed by the
Trustee to be genuine and believed by it to be signed by an appropriate Person
or Persons. The Trustee may accept a certified copy of a resolution of the board
of directors or other governing body of any Person as conclusive evidence that
such resolution has been duly adopted by such body and that the same is in full
force and effect. As to any fact or matter the method of determination of which
is not specifically prescribed herein, the Trustee may for all purposes hereof
require and rely on a certificate, signed by the president or any vice president
or by the treasurer or other authorized officer or agent of an appropriate
Person or Persons or of any manager thereof, as to such fact or matter and such
certificate shall constitute full protection to the Trustee for any action taken
or omitted to be taken by it in good faith in reliance thereon.
          (b) In the exercise or administration of the trusts hereunder and in
the performance of its duties and obligations under this Agreement or the other
Transaction Documents to which the Trust is a party, the Trustee may act
directly or through its agents or attorneys pursuant to agreements entered into
with any of them, and the Trustee shall not be personally liable for the conduct
or misconduct of such agents or attorneys if such agents or attorneys shall have
been

42



--------------------------------------------------------------------------------



 



selected by the Trustee with reasonable care, and may consult with counsel,
accountants and other skilled Persons to be selected with reasonable care and
employed by it. The Trustee shall not be personally liable for anything done,
suffered or omitted in good faith by it in accordance with the written opinion
or advice of any such counsel, accountants or other such Persons. The Trustee
shall have no duty to monitor or supervise any other trustee, the Registrar, the
Trust Depositor, the Holders, the Servicer, any Subservicer, the Trustee, any
agent, independent contractor, officer, employee or manager of the Trust, any
delegatee of any trustee, or any other Person.
          Section 7.04 Not Acting in Individual Capacity.
          Except as provided in this Article VII, in performing its duties
hereunder, the Trustee acts solely as Trustee hereunder and not in its
individual capacity, and all Persons having any claim against the Trustee by
reason of the transactions contemplated by this Agreement or any Transaction
Document shall look only to the Trust Estate for payment or satisfaction thereof
and not the assets or properties of the Trustee.
          Section 7.05 Trustee Not Liable for Class A Note, Residual Interest
Certificate or Assets.
          The recitals contained herein and in the Class A Note (or the Class A
Notes, if there is more than one Class A Note) and the Residual Interest
Certificate shall be taken as the statements of the Trust Depositor and the
Trustee assumes no personal responsibility for the correctness thereof. The
Trustee makes no representations or warranties as to the validity or sufficiency
of this Agreement, of any other Transaction Document or of the Class A Note (or
the Class A Notes, if there is more than one Class A Note) or the Residual
Interest Certificate (other than as to the due execution by the Trustee of the
Class A Note (or the Class A Notes, if there is more than one Class A Note) and
the Residual Interest Certificate on behalf of the Trust and the certificate of
authentication of the Trustee on the Class A Note (or the Class A Notes, if
there is more than one Class A Note) and the Residual Interest Certificate) or
of any Asset or related documents. The Trustee shall at no time have any
personal responsibility or liability for or with respect to the legality,
validity and enforceability of any Asset, or for or with respect to the
sufficiency of the Trust Estate or its ability to generate the payments to be
distributed by the Trustee to Holders under this Agreement, including, without
limitation: (a) the existence, condition and ownership of any collateral
securing an Asset; (b) the existence and enforceability of any insurance
thereon; (c) the validity of the assignment of any Asset to the Trust or of any
intervening assignment; (d) the performance or enforcement of any Asset; and
(e) the compliance by the Trust Depositor or the Servicer with any warranty or
representation made under any Transaction Document or in any related document or
the accuracy of any such warranty or representation, or any action of the Trust
Depositor, the Trustee or the Servicer or any subservicer taken in the name of
the Trustee.
          Section 7.06 Further Instruments and Acts.
          Upon request of the Trust Depositor or the Controlling Noteholder, the
Trustee will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purpose of this Agreement (provided

43



--------------------------------------------------------------------------------



 



nothing herein shall be deemed to impose an obligation on the Trust Depositor or
the Controlling Noteholder to so request).
          Section 7.07 Enforcement.
          The Trustee shall not take any action, or fail to take any action, if
such action or failure to take action would reasonably be expected to interfere
materially with the enforcement of any rights of the Controlling Noteholder
under this Agreement or the other Transaction Documents.
          Section 7.08 Trustee May Own the Class A Note and/or the Residual
Interest Certificate.
          The Trustee in its individual or any other capacity may become the
owner or pledgee of the Class A Note (or the Class A Notes, if there is more
than one Class A Note) and/or the Residual Interest Certificate and may deal
with the Trust Depositor, the Trustee and the Servicer in banking transactions
with the same rights as it would have if it were not Trustee, or if the Trust
were not a party to the Transaction Documents to which it is a party.
ARTICLE VIII
COMPENSATION OF TRUSTEE
          Section 8.01 Trustee’s Fees and Expenses.
          The Trustee Fee shall be paid to the Trustee as compensation for its
services performed hereunder, pursuant to the Priority of Payments. In addition,
any fees separately agreed upon on or before the date hereof between the Trust
Depositor and the Trustee shall be paid by the Trust Depositor to the Trustee,
and the Trust Depositor shall reimburse the Trustee for its other reasonable
costs and expenses incurred hereunder, including, but not limited to, the
reasonable compensation, expenses and disbursements of such agents,
representatives, experts and counsel as the Trustee may employ in connection
with the exercise and performance of its rights and its duties hereunder. The
Trust Depositor shall be responsible for such fees and expenses only to the
extent the same are not paid to the Trustee pursuant to the Priority of Payments
and the Fee Letter, such fees and expenses to be paid to the Trustee in
accordance with the Priority of Payments and the Fee Letter.
          Section 8.02 Indemnification.
          The Trust Depositor shall be liable as primary obligor for, and shall
indemnify, defend and hold harmless the Trust, the Trustee and its Affiliates
and their respective successors, assigns, directors, officers, employees, agents
and servants (collectively, the “Indemnified Parties”) from and against, any and
all liabilities, obligations, losses, damages, taxes, claims, actions and suits
(provided that any indemnification for damages is limited to actual damages, not
consequential, special or punitive damages), and any and all reasonable costs,
expenses and disbursements (including reasonable legal fees and expenses) of any
kind and nature whatsoever (collectively, “Expenses”) which may at any time be
imposed on, incurred by or asserted or threatened against an Indemnified Party
in any way relating to or arising out of this Agreement, the Transaction
Documents, the Trust Estate, the administration of the Trust Estate or the
action

44



--------------------------------------------------------------------------------



 



or inaction of the Trust or Trustee hereunder, except only that the Trust
Depositor shall not be liable for or required to indemnify an Indemnified Party
from and against Expenses arising or resulting solely from the gross negligence,
willful misconduct, bad faith of an Indemnified Party. The indemnities contained
in this Section shall survive the resignation or termination of the Trustee and
the termination of this Agreement. If an Indemnified Party seeks indemnification
hereunder it shall promptly notify the Trust Depositor if a Responsible Officer
of the Indemnified Party receives a demand, complaint, claim, compulsory process
or other notice of any loss, claim, damage or liability giving or reasonably
expected to give rise to a claim of indemnification hereunder but failure to
provide such notice shall not relieve the Trust Depositor of its indemnification
obligations hereunder unless the Trust Depositor is deprived of material
substantive or procedural rights or defenses as a result thereof. If the Trustee
is named as a defendant in any litigation or other proceedings in respect of
which the Trust Depositor would have indemnification obligations hereunder, the
Trustee shall promptly notify the Trust Depositor of the same. While maintaining
control over its own defense, the Trustee shall cooperate and consult with the
Trust Depositor in preparing such defense. No settlement of any such proceedings
shall be agreed by the Trustee without the consent (which shall not be
unreasonably withheld, delayed or conditioned) of the Trust Depositor.
          Section 8.03 Payments to the Trustee.
          Any amounts paid to the Trustee pursuant to this Article VIII shall be
deemed not to be a part of the Trust Estate immediately after such payment.
ARTICLE IX
TERMINATION OF AGREEMENT
          Section 9.01 Termination of Agreement.
          (a) The Trust shall dissolve, be wound up and terminate in accordance
with Section 3808 of the Statutory Trust Statute upon (i) the final distribution
by the Trustee of all moneys or other property or proceeds of the Trust Estate
in accordance with the terms of the Receivables Purchase Agreement and this
Agreement, upon which the Trustee will notify the Trust Depositor in writing and
(ii) the delivery to the Trustee of the written consent of the Controlling
Noteholder. The bankruptcy, liquidation, termination, dissolution, death or
incapacity of any Holder shall not (x) operate to dissolve or terminate this
Agreement or the Trust or (y) entitle such Holder’s legal representatives or
heirs to claim an accounting or to take any action or proceeding in any court
for a partition or winding up of all or any part of the Trust or Trust Estate or
(z) otherwise affect the rights, obligations and liabilities of the parties
hereto. For the avoidance of doubt, the Controlling Noteholder may terminate the
Trust at any time following the occurrence of the Class A Payoff Date.
          (b) Except as provided in Section 9.01(a), neither the Trust Depositor
nor any Holder shall be entitled to revoke or terminate the Trust.
          (c) Notice of any termination of the Trust, specifying the
Distribution Date upon which each Holder entitled under Section 5.02 to receive
funds from the Trust on such

45



--------------------------------------------------------------------------------



 



Distribution Date shall surrender its Class A Note and/or the Residual Interest
Certificate to the Trustee for payment of the final distribution and
cancellation, shall be given by the Trustee by letter to Holders mailed within
five (5) Business Days of receipt by the Trustee of notice of such termination
from the Servicer stating, as set forth in such notice from the Servicer,
(i) the Distribution Date upon or with respect to which final payment of such
Class A Note and/or the Residual Interest Certificate shall be made upon
presentation and surrender to the Trustee of such Class A Note and/or the
Residual Interest Certificate at the office of the Trustee therein designated,
(ii) the amount of any such final payment and (iii) that the Record Date
otherwise applicable to such Distribution Date is not applicable, payments being
made only upon presentation and surrender to the Trustee of such Class A Note
and/or the Residual Interest Certificate at the office of the Trustee therein
specified. The Trustee shall give such notice to the Registrar (if other than
the Trustee) at the time such notice is given by the Trustee to Holders. Upon
presentation and surrender to the Trustee of the Class A Note (or Class A Notes,
if there is more than one Class A Note) and/or the Residual Interest
Certificate, the Trustee shall cause to be distributed to the surrendering
Holder or Holders all amounts distributable to such Holder or Holders (if any)
on such Distribution Date pursuant to Section 5.02.
          In the event that all of the Holders entitled to receive a
distribution on the final Distribution Date shall not surrender to the Trustee
the Class A Note (or Class A Notes, if there is more than one Class A Note)
and/or the Residual Interest Certificate for cancellation within six (6) months
after the date specified in the above mentioned notice, the Trustee shall give a
second notice to the remaining Holders to surrender the Class A Note (or Class A
Notes, if there is more than one Class A Note) and/or the Residual Interest
Certificate for cancellation and receive the final distribution with respect
thereto. If within one (1) year after such second notice the Class A Note (or
Class A Notes, if there is more than one Class A Note) and/or the Residual
Interest Certificate held by Holders entitled to receive a distribution on the
final Distribution Date shall not have been surrendered to the Trustee for
cancellation, the Trustee may take appropriate steps, or may appoint an agent to
take appropriate steps, to contact such remaining Holders concerning surrender
of the Class A Note (or Class A Notes, if there is more than one Class A Note)
and/or the Residual Interest Certificate, and the cost thereof shall be paid out
of the funds and other assets that shall remain subject to this Agreement. Any
funds remaining in the Trust after exhaustion of such remedies shall be
distributed by the Trustee to the Trust Depositor. Holders shall thereafter look
solely to the Trust Depositor as general unsecured creditors.
          (d) Upon the winding up of the Trust and payment of all liabilities in
accordance with Section 3808 of the Statutory Trust Statute, the Servicer or the
Controlling Noteholder shall direct the Trustee to cause the Certificate of
Trust to be cancelled by filing a certificate of cancellation with the Secretary
of State in accordance with the provisions of Section 3810 of the Statutory
Trust Statute. Thereupon, the Trust and this Agreement (other than the rights,
benefits, protections, privileges and immunities of the Trustee and the Trustee)
shall terminate.

46



--------------------------------------------------------------------------------



 



ARTICLE X
SUCCESSOR TRUSTEES AND ADDITIONAL TRUSTEES
          Section 10.01 Eligibility Requirements for Trustee.
          The Trustee shall at all times be a Person (a) satisfying the
provisions of Section 3807(a) of the Statutory Trust Statute; (b) authorized to
exercise corporate trust powers; (c) having a combined capital and surplus of at
least $200,000,000 and subject to supervision or examination by federal or state
banking authorities; and (d) having (or having a parent that has) an investment
grade rating with respect to S&P and Moody’s; provided that the Trustee (or its
parent) need not have an investment grade rating with respect to S&P until the
date that is one-hundred eighty-one (181) days after the Closing Date. If such
Person shall publish reports of condition at least annually pursuant to
Applicable Law or the requirements of the aforesaid supervising or examining
authority, then for the purpose of this Section 10.01, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. In case at any
time the Trustee shall cease to be eligible in accordance with the provisions of
this Section 10.01, the Trustee shall resign immediately in the manner and with
the effect specified in Section 10.02.
          Section 10.02 Resignation or Removal of Trustee.
          (a) The Trustee may at any time resign and be discharged from the
trusts hereby created by giving notice thereof to the Trust Depositor and the
Controlling Noteholder. Upon receiving such notice of resignation, the Trust
Depositor shall promptly appoint a successor Trustee acceptable to the
Controlling Noteholder by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Trustee and one copy shall be
delivered to the successor Trustee. If no successor Trustee shall have been so
appointed and have accepted appointment within thirty (30) days after the giving
of such notice of resignation, the resigning Trustee, at the expense of the
Trust Depositor, may petition any court of competent jurisdiction for the
appointment of a successor Trustee.
          (b) The Controlling Noteholder may remove the Trustee at any time
(1) that the Trustee shall cease to be eligible in accordance with the
provisions of Section 10.01 and shall fail to resign after written request
therefor by the Controlling Noteholder, (2) the Trustee shall be legally unable
to act, or shall be adjudged bankrupt or insolvent, or a receiver of the Trustee
or of its property shall be appointed, or any public officer shall take charge
or control of the Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation or (3) the Trustee causes the Trust
to default in any of its obligations under the Transaction Documents to which
the Trust is a party and such default is not cured within thirty (30) days after
an officer of the Trustee receives notice of such default or (4) that is more
than one-hundred eighty (180) days after the Closing Date and the Trustee (or
its parent) does not have an investment grade rating from S&P. If the
Controlling Noteholder shall remove the Trustee under the authority of the
immediately preceding sentence, the Trust Depositor shall promptly, but in no
event later than five (5) Business Days after such removal, appoint a successor
Trustee acceptable to the Controlling Noteholder by written instrument, in
duplicate, one copy of which instrument shall be delivered to the outgoing
Trustee so removed, and one copy shall be delivered to the

47



--------------------------------------------------------------------------------



 



successor Trustee, and the Trust Depositor shall pay all fees owed to the
outgoing Trustee in its individual capacity.
          (c) Any resignation or removal of the Trustee and appointment of a
successor Trustee pursuant to any of the provisions of this Section shall not
become effective until the appointment by the successor Trustee acceptable to
the Controlling Noteholder pursuant to Section 10.03 has become effective and,
in the case of removal, payment by the Trust Depositor of all accrued and unpaid
fees and expenses owed to the outgoing Trustee in its individual capacity. The
Trust Depositor shall provide notice of such resignation or removal of the
Trustee to all Holders and the Servicer within five (5) Business Days
thereafter.
          Section 10.03 Successor Trustee.
          (a) Any successor Trustee appointed pursuant to Section 10.02 shall
execute, acknowledge and deliver to the Controlling Noteholder and the Trust
Depositor and to its predecessor Trustee an instrument accepting such
appointment under this Agreement, and thereupon the resignation or removal of
the predecessor Trustee shall become effective, and such successor Trustee,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor under this
Agreement, with like effect as if originally named as Trustee. The predecessor
Trustee shall upon payment of fees and expenses owing to it in its individual
capacity by the Trust Depositor deliver to the successor Trustee all documents
and statements and monies held by it under this Agreement; and the Trust
Depositor and the predecessor Trustee shall execute and deliver such instruments
and do such other things as may reasonably be required for fully and certainly
vesting and confirming in the successor Trustee all such rights, powers, duties
and obligations.
          (b) No successor Trustee shall accept appointment as provided in this
Section 10.03 unless at the time of such acceptance such successor Trustee shall
be eligible pursuant to Section 10.01.
          (c) Any retiring Trustee shall promptly transfer all property
(including the Assets) held by it as Trustee hereunder to any successor Trustee
and shall execute and deliver such instruments and such other documents as may
reasonably be required to more fully and certainly vest and confirm in the
successor Trustee all such rights, powers, duties and obligations.
          (d) If a successor Trustee does not take office within thirty
(30) days after the retiring Trustee resigns or is removed, the retiring
Trustee, the Trust Depositor or the Controlling Noteholder may petition any
court of competent jurisdiction for the appointment of a successor Trustee.
          (e) Upon acceptance of appointment by a successor Trustee pursuant to
this Section 10.03, the Trust Depositor shall mail notice thereof to all Holders
and the Servicer within five (5) Business Days thereafter. If the Trust
Depositor shall fail to mail such notice within five (5) days after acceptance
of such appointment by the successor Trustee, the successor Trustee shall cause
such notice to be mailed at the expense of the Trust Depositor. Furthermore,
upon acceptance of appointment by a successor Trustee pursuant to this
Section 10.03, such successor

48



--------------------------------------------------------------------------------



 



Trustee shall file an amendment to the Certificate of Trust with the Secretary
of State in accordance with the provisions of Section 3810 of the Statutory
Trust Statute.
          Section 10.04 Merger or Consolidation of Trustee.
          (a) Any Person into which the Trustee may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, as applicable, without
the execution or filing of any instrument or any further act on the part of any
of the parties hereto, anything herein to the contrary notwithstanding; provided
that such Person shall be eligible pursuant to Section 10.01; and provided,
further, that the Trustee shall mail notice of any such merger or consolidation
to all Holders, the Servicer and the Trust Depositor and file an amendment to
the Certificate of Trust with the Secretary of State in accordance with the
provisions of Section 3810 of the Statutory Trust Statute.
          (b) In case at the time such successor or successors by merger,
conversion or consolidation to the Trustee shall succeed to the trusts created
by this Agreement the Class A Note (or Class A Notes, if there is more than one
Class A Note) and/or the Residual Interest Certificate shall have been
authenticated but not delivered, any such successor to the Trustee may adopt the
certificate of authentication of any predecessor trustee, and deliver such
Class A Note (or Class A Notes, if there is more than one Class A Note) and/or
the Residual Interest Certificate so authenticated; and in case at that time the
Class A Note (or Class A Notes, if there is more than one Class A Note) and/or
the Residual Interest Certificate shall not have been authenticated, any
successor to the Trustee may authenticate the Class A Note (or Class A Notes, if
there is more than one Class A Note) and/or the Residual Interest Certificate
either in the name of any predecessor hereunder or in the name of the successor
to the Trustee; and in all such cases such certificates shall have the full
force which it is anywhere provided for in the Class A Note (or Class A Notes,
if there is more than one Class A Note) and/or the Residual Interest Certificate
or in this Agreement.
          Section 10.05 Appointment of Co-Trustee or Separate Trustee.
          (a) Notwithstanding any other provisions of this Agreement, at any
time, for the purpose of meeting any legal requirements of any jurisdiction in
which any part of the Trust Estate may at the time be located, the Trust
Depositor and the Trustee acting jointly shall have the power and authority to
execute and deliver all instruments to appoint one or more Persons approved by
the Trust Depositor and Trustee to act as co-trustee, jointly with the Trustee,
or as separate trustee or separate trustees, of all or any part of the Trust
Estate, and to vest in such Person, in such capacity, such title to the Trust
Estate or any part thereof and, subject to the other provisions of this Section,
such powers, duties, obligations, rights and trusts as the Trust Depositor and
the Trustee may consider necessary or desirable. If the Trust Depositor shall
not have joined in such appointment within fifteen (15) days after the receipt
by it of a request so to do, the Trustee alone shall have the power, authority
and authorization to make such appointment. No co-trustee or separate trustee
under this Agreement shall be required to meet the terms of eligibility as a
successor Trustee pursuant to Section 10.01 and no notice of the appointment of
any co-trustee or separate trustee shall be required pursuant to Section 10.03.

49



--------------------------------------------------------------------------------



 



          (b) Each separate trustee and co-trustee shall, to the extent
permitted by any Applicable Law, be appointed and act subject to the following
provisions and conditions:
     (i) all rights, powers, duties and obligations conferred or imposed upon
the Trustee shall be conferred upon and exercised or performed by the Trustee
and such separate trustee or co-trustee jointly (it being understood that such
separate trustee or co-trustee is not authorized to act separately without the
Trustee joining in such act), except to the extent that under any Applicable Law
of any jurisdiction in which any particular act or acts are to be performed, the
Trustee shall be incompetent or unqualified to perform such act or acts, in
which event such rights, powers, duties and obligations (including the holding
of title to the Trust Estate or any portion thereof in any such jurisdiction)
shall be exercised and performed singly by such separate trustee or co-trustee,
but solely at the direction of the Trustee;
     (ii) no separate trustee or co-trustee under this Agreement or the Trustee
shall be personally liable by reason of any act or omission of any other trustee
under this Agreement; and
     (iii) the Trust Depositor and the Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.
          (c) Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article X. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Each
such instrument shall be filed with the Trustee and a copy thereof given to each
of the Trust Depositor, the Trustee and the Servicer.
          (d) Any separate trustee or co-trustee may at any time appoint the
Trustee as its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name, and the Trustee shall have the full
power and authority to delegate its responsibilities to the Servicer as provided
for herein and in the other Transaction Documents. If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Trustee, to the extent permitted by law, without the
appointment of a new or successor co-trustee or separate trustee.

50



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
          Section 11.01 Supplements and Amendments.
          (a) This Agreement may be amended by the written agreement executed by
the Trust Depositor and the Trustee, without the consent of the Holders, to cure
any ambiguity, or to correct or supplement any provisions in this Agreement.
          (b) Except as provided in Section 11.01(a) hereof, this Agreement may
be amended from time to time by the written agreement executed by the Trust
Depositor and the Trustee, with the prior consent of the Controlling Noteholder,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Holders hereunder; provided that (i) at all times, no
such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of any amounts received on the Assets which are
required to be distributed by the Trust on any Class A Note without the consent
of the Holder of such Class A Note and (ii) after the Class A Target Condition
is satisfied, no such amendment shall increase or reduce in any manner the
amount of, or accelerate or delay the timing of any amounts received on the
Assets which are required to be distributed by the Trust on any Class A Note or
Residual Interest Certificate without the consent of the Holder of such Class A
Note or Residual Interest Certificate.
          (c) Promptly after the execution of any such amendment or consent, the
Trustee shall furnish written notification of the substance of such amendment or
consent to each Holder and a copy of each such amendment or consent to the
Servicer.
          (d) It shall not be necessary for the consent of Holders pursuant to
this Section 11.01 to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof. The manner of obtaining such consents (and any other consents of
Holders provided for in this Agreement or in any other Transaction Document) and
of evidencing the authorization of the execution thereof by Holders shall be
subject to such reasonable requirements as the Trustee may prescribe.
          (e) Promptly after the execution of any amendment to the Certificate
of Trust, the Trustee shall cause the filing of such amendment with the
Secretary of State.
          (f) The Trustee may, but shall not be obligated to, enter into any
amendment that affects the Trustee’s own rights, duties or immunities under this
Agreement or otherwise. Notwithstanding any other provision herein or elsewhere,
no provision, amendment, supplement, waiver, or consent of or with respect to
any of the Transaction Documents that affects any right, power, authority, duty,
benefit, protection, privilege, immunity or indemnity of the Trustee shall be
binding on the Trustee unless the Trustee shall have expressly consented thereto
in writing in advance.

51



--------------------------------------------------------------------------------



 



          Section 11.02 No Legal Title to Trust Estate in Holders.
          The Holders shall not have legal title to any part of the Trust
Estate. The Holders shall be entitled to receive (i) in the case of a Class A
Note, distributions from the Trust with respect to the payment obligations of
the Trust in respect of principal, Fixed Interest and Contingent Interest
thereon pursuant to Section 5.02, or (ii) in the case of the Residual Interest
Certificate, a beneficial ownership interest in the Trust, in each case, only in
accordance with Articles V and IX. No transfer, by operation of law or
otherwise, of any right, title or interest of the Holders to and in their (i) in
the case of a Class A Note, distributions from the Trust with respect to the
payment obligations of the Trust in respect of principal, Fixed Interest and
Contingent Interest thereon pursuant to Section 5.02, or (ii) in the case of the
Residual Interest Certificate, a beneficial ownership interest in the Trust,
shall operate to dissolve the Trust or terminate this Agreement or the trusts
hereunder or entitle any transferee to an accounting or to the transfer to it of
legal title to any part of the Trust Estate.
          Section 11.03 Limitations on Rights of Others.
          The provisions of this Agreement are solely for the benefit of the
Trust, the Trustee, the Indemnified Parties, the Trust Depositor and the
Holders, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.
          Section 11.04 Notices; Waiver.
          (a) Any request, demand, authorization, direction, notice, consent,
waiver or act of Holders or other documents or instruments provided or permitted
by this Agreement shall be given in writing to and mailed, return receipt
requested, hand delivered, sent by overnight courier service guaranteeing next
day delivery or by facsimile or telecopy in legible form, if to the Trustee,
addressed to its Corporate Trust Office, 1100 North Market Street, Wilmington,
DE 19890-0001, Attention: Corporate Trust Administration, c/o Yvette Howell; or
if to the Trust Depositor, addressed to Contingent Settlements I, LLC, c/o
Washington Square Financial, LLC, 701 Park of Commerce Boulevard, Suite 301,
Boca Raton, FL 33487, or if to a Holder shall be given by first-class mail,
postage prepaid, at the address of such Holder as shown in the Register.
          (b) Delivery of any request, demand, authorization, direction, notice,
consent, waiver or act of Holders or other documents or instruments made as
provided above will be deemed effective (except that notice to the Trustee shall
be deemed given only upon actual receipt by a Responsible Officer of the
Trustee): (i) if in writing and delivered in Person or by overnight courier
service, on the date it is delivered; (ii) if sent by facsimile transmission, on
the date that transmission is received by the recipient in legible form (it
being agreed that the burden of proving receipt will be on the sender and will
not be met by a transmission report generated by the sender’s facsimile
machine); and (iii) if sent by mail, on the date that mail is delivered or its
delivery is attempted; in each case, unless the date of that delivery (or
attempted delivery) or that receipt, as applicable, is not a Business Day or
that communication is delivered (or attempted) or received, as applicable, after
the close of business on a Business Day, in which case that

52



--------------------------------------------------------------------------------



 



communication shall be deemed given and effective on the first following day
that is a Business Day.
          (c) Where this Agreement provides for notice in any manner, such
notice may be waived in writing by any Person entitled to receive such notice,
either before or after the event, and such waiver shall be the equivalent of
such notice. Waivers of notice by Holders shall be filed with the Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such a waiver. In case, by reason of the suspension of
regular mail service as a result of a strike, work stoppage or similar activity,
it shall be impractical to mail notice of any event to Holders when such notice
is required to be given pursuant to any provision of this Agreement, then any
manner of giving such notice as shall be satisfactory to the Trustee shall be
deemed to be a sufficient giving of such notice.
          Section 11.05 Severability.
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          Section 11.06 Separate Counterparts.
          This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.
          Section 11.07 Successors and Assigns.
          All rights, covenants, obligations, remedies and agreements contained
herein shall be binding upon, and inure to the benefit of, each of the Trust
Depositor, the Trustee, each Holder and their respective successors and
permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by a Holder shall bind the
successors and assigns of such Holder.
          Notwithstanding anything to the contrary in this Agreement or any of
the Transaction Documents, no transfer, exchange or assignment of the Residual
Interest Certificate shall be made without the prior written consent of the
Controlling Noteholder.
          Section 11.08 No Petition.
          (a) The Trust Depositor shall not, prior to the date which is one year
and one day (or, if longer, the applicable preference period then in effect)
after payment in full of each Class A Note and Residual Interest Certificate (or
such longer preference period as shall then be in effect), institute against the
Trust or the Trust Estate any bankruptcy proceedings under any United States
Federal or state bankruptcy or similar law in connection with any obligations
relating to the Class A Note (or Class A Notes, if there is more than one
Class A Note) and/or the Residual Interest Certificate, this Agreement or any of
the other Transaction Documents.

53



--------------------------------------------------------------------------------



 



          (b) To the extent permitted by Applicable Law, the Trustee, by
entering into this Agreement, and each Holder, by accepting a Class A Note or
Residual Interest Certificate, hereby covenant and agree that they will not,
prior to the date which is one year and one day (or if longer, the applicable
preference period as shall then be in effect) after payment in full of each
Class A Note and Residual Interest Certificate (or such longer preference period
as shall then be in effect), institute against the Trust or the Trust Estate, or
join in any institution against the Trust or the Trust Estate of, any bankruptcy
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Class A Note (or Class A
Notes, if there is more than one Class A Note) and/or the Residual Interest
Certificate, this Agreement or any of the other Transaction Documents.
          (c) The provisions of this Section 11.08 shall survive the termination
of this Agreement for any reason whatsoever.
          Section 11.09 No Recourse.
          Each Holder by accepting the Class A Note or Residual Interest
Certificate acknowledges that such Holder’s Class A Note and/or the Residual
Interest Certificate represent (i) in the case of a Class A Note, the right to
receive distributions from the Trust with respect to the payment obligations of
the Trust in respect of principal, Fixed Interest and Contingent Interest
thereon pursuant to Section 5.02, or (ii) in the case of the Residual Interest
Certificate, a beneficial ownership interest in the Trust only and do not
represent interests in or obligations of the Trust Depositor, the Servicer, the
Trustee, the Registrar or any Affiliate thereof and no recourse may be had by
any Holder against such parties or their assets, except as may be expressly set
forth or contemplated in this Agreement, the Class A Note (or Class A Notes, if
there is more than one Class A Note) and/or the Residual Interest Certificate or
the Transaction Documents. Each Holder by accepting a Class A Note or Residual
Interest Certificate acknowledges and agrees that such Class A Note or Residual
Interest Certificate represents (i) in the case of a Class A Note, distributions
from the Trust with respect to the payment obligations of the Trust in respect
of principal, Fixed Interest and Contingent Interest thereon pursuant to
Section 5.02, or (ii) in the case of the Residual Interest Certificate, a
beneficial ownership interest in the Trust only and does not represent an
interest in or an obligation of the Trust Depositor, the Servicer, the
Originator, the Trustee or any Affiliate of the foregoing, and no recourse may
be had against any such party or their assets, except as may be expressly set
forth or contemplated in the Transaction Documents and (ii) enters into the
undertakings and agreements provided for such Holder set forth in the Note
Purchase Agreement. The right to receive distributions of the assets of the
Trust or the proceeds thereof arising under this Agreement or the Class A Note
(or Class A Notes, if there is more than one Class A Note) and/or the Residual
Interest Certificate shall be payable solely in accordance with the Priority of
Payments (or in the case of Term Certain Periodic Payments, pursuant to
Section 5.02(e)) until the final discharge of this Agreement, and no Holder
shall have any recourse against the Trust or the Trust Estate except in
accordance therewith. The provisions of this Section 11.09 shall survive any
termination of this Agreement.

54



--------------------------------------------------------------------------------



 



          Section 11.10 1940 Act.
          The Trust shall not and the Trustee shall not knowingly take any
action that would cause the Trust or the Assets to be required to register as an
“investment company” under the 1940 Act (or any successor or amendatory
statute).
          Section 11.11 Headings.
          The headings of the various Articles and Sections herein are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.
          Section 11.12 Inspection; Confidentiality.
          The Trustee agrees that, on reasonable prior notice to the Trustee, it
will permit any representative of the Controlling Noteholder, during the
Trustee’s normal business hours, and in a manner that does not unreasonably
interfere with the Trustee’s normal operations, to examine all the books of
account, records, reports and other documents solely related to the Trust, to
make copies and extracts therefrom, to cause such books to be audited by
independent certified public accountants, and to discuss the Trust’s affairs,
finances and accounts with the Trust’s Responsible Officers, and independent
certified public accountants, all at such reasonable times, in such reasonable
manner, and as often as may be reasonably requested. The Trustee shall and shall
cause its representatives, its legal counsel and its auditors to hold in
confidence all such information except to the extent disclosure may be required
by law (and all reasonable applications for confidential treatment are
unavailing) and except to the extent that the Trustee may reasonably determine
that such disclosure is consistent with its obligations hereunder and under
Applicable Law.
          Section 11.13 GOVERNING LAW.
          (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS. SECTION 3540 OF TITLE 12 OF THE
DELAWARE CODE SHALL NOT APPLY TO THIS TRUST.
          (b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.13(b).

55



--------------------------------------------------------------------------------



 



          (c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY DELAWARE COURT SITTING IN THE
CITY OF WILMINGTON OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
THE DISTRICT OF DELAWARE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH SUCH
PERSON HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH DELAWARE
COURT SITTING IN THE CITY OF WILMINGTON OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT SITTING IN THE DISTRICT OF DELAWARE. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.
[Remainder of Page Intentionally Left Blank.]

56



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective officers hereunto duly authorized, as of
the day and year first above written.

            CONTINGENT SETTLEMENTS I, LLC,
as Trust Depositor
      By:           Name:             Title:             WILMINGTON TRUST
COMPANY, as Trustee
and Registrar
      By:           Name:             Title:          

Structured Settlement Trust 2011-A
Trust Agreement

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF RESIDUAL INTEREST CERTIFICATE
THIS RESIDUAL INTEREST CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) OR STATE SECURITIES LAWS. THE HOLDER HEREOF,
BY PURCHASING THIS RESIDUAL INTEREST CERTIFICATE, AGREES THAT THIS RESIDUAL
INTEREST CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY IN COMPLIANCE WITH THE ACT AND OTHER APPLICABLE LAW AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A
“QIB”) WHO IS A QUALIFIED PURCHASER FOR PURPOSES OF SECTION 3(C)(7) OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (A “QUALIFIED PURCHASER”), PURCHASING
FOR ITS OWN ACCOUNT OR A QIB WHO IS A QUALIFIED PURCHASER PURCHASING FOR THE
ACCOUNT OF A QIB WHO IS A QUALIFIED PURCHASER, WHOM THE HOLDER HAS INFORMED THAT
THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE
144A, (2) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE
501 (a)(1)-(3) OR (7) UNDER THE ACT) WHO IS A QUALIFIED PURCHASER PURCHASING FOR
INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE ACT, IN EACH CASE,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE TRUST AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE ACT AND OTHER APPLICABLE LAW OR IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
SECURITIES AND BLUE SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, (3) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE
ACT AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (4) PURSUANT
TO A VALID REGISTRATION STATEMENT. THE PURCHASE OF THIS RESIDUAL INTEREST
CERTIFICATE WILL BE DEEMED A REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT
IS NOT, AND IS NOT DIRECTLY OR INDIRECTLY ACQUIRING OR HOLDING THIS RESIDUAL
INTEREST CERTIFICATE OR ANY INTEREST THEREIN ON BEHALF OF OR WITH ANY ASSETS OF,
AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF
ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986 (AS AMENDED, THE “CODE”) (COLLECTIVELY, A “PLAN”), OR GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL OR
NON-U.S. LAW OR REGULATION SUBSTANTIVELY SIMILAR OR OF
Structured Settlement Trust 2011-A
Trust Agreement

 



--------------------------------------------------------------------------------



 



SIMILAR EFFECT TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE (“SIMILAR LAW”);
OR (II) IS A PLAN THAT IS NOT SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE
CODE AND ITS ACQUISITION AND HOLDING OF THIS RESIDUAL INTEREST CERTIFICATE WILL
NOT CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SIMILAR LAW. SUCH
REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE
ACQUIRER ACQUIRES ITS INTEREST IN THIS RESIDUAL INTEREST CERTIFICATE THROUGH AND
INCLUDING THE DATE ON WHICH THE ACQUIRER DISPOSES OF ITS INTEREST IN THIS
RESIDUAL INTEREST CERTIFICATE.
THIS RESIDUAL INTEREST CERTIFICATE IS NOT GUARANTEED OR INSURED BY ANY
GOVERNMENTAL AGENCY.

A-1-2



--------------------------------------------------------------------------------



 



Structured Settlement Trust 2011-A
RESIDUAL INTEREST CERTIFICATE
          Evidencing a beneficial ownership interest in the Trust, as defined
below, the property of which includes primarily the Assets transferred to the
Trust by Contingent Settlements I, LLC.
          (This Residual Interest Certificate does not represent an interest in
or obligation of the Trust Depositor, the Servicer or the Trustee (each as
defined below) (as such or in its individual capacity) or any of their
respective affiliates, except to the extent described below.)
          THIS CERTIFIES THAT CONTINGENT SETTLEMENTS I, LLC is the registered
owner of the nonassessable, fully paid, 100% beneficial ownership interest in
STRUCTURED SETTLEMENT TRUST 2011-A (the “Trust”) formed by Contingent
Settlements I, LLC.
          The Trust was created pursuant to a Trust Agreement, dated as of
April 12, 2011 (and as it may be further amended, modified, restated, waived,
substituted or supplemented from time to time in accordance with its terms, the
“Trust Agreement”), between Contingent Settlements I, LLC, as trust depositor
(the “Trust Depositor”) and Wilmington Trust Company, as Trustee of the Trust
(the “Trustee”), a summary of certain of the pertinent provisions of which is
set forth below and a Certificate of Trust filed with the Secretary of State of
the State of Delaware on April 12, 2011. To the extent not defined herein,
capitalized terms used herein have the meanings assigned to them in the Trust
Agreement.
          This Residual Interest Certificate is a duly authorized issue of
Structured Settlement Trust 2011-A (herein called the “Residual Interest
Certificate”). This Residual Interest Certificate is issued under and is subject
to the terms, provisions and conditions of the Trust Agreement, to which Trust
Agreement the holder of this Residual Interest Certificate by virtue of its
acceptance hereof assents and by which such holder is bound.
          Under the Trust Agreement, there will be distributed on the
seventeenth (17th) day of each month (or if such day is not a Business Day, the
next succeeding Business Day) (each, a “Distribution Date”), commencing in
June 2011, to the Person in whose name this Residual Interest Certificate is
registered at the close of business on the last Business Day of the month
immediately preceding the applicable Distribution Date (the “Record Date”), such
distributions as are specified in Section 5.02 of the Trust Agreement. Such
distributions will be made as provided in the Trust Agreement by the Trustee by
wire transfer or check mailed to the Holder of record in the Register without
the presentation or surrender of this Residual Interest Certificate or the
making of any notation hereon. Except as otherwise provided in the Trust
Agreement and notwithstanding the above, the final distribution on this Residual
Interest Certificate will be made after due notice by the Trustee of the
pendency of such distribution and only upon presentation and surrender by the
Holder of this Residual Interest Certificate at the office or agency maintained
for that purpose by the Trustee.
          It is intended that the Class A Note (or the Class A Notes, if there
is more than one Class A Note) be treated as indebtedness and that this Residual
Interest Certificate be treated as the sole beneficial interest in the Trust for
U.S. federal income tax purposes. For so long as this

A-1-3



--------------------------------------------------------------------------------



 



Residual Interest Certificate is beneficially owned by one Holder, it is
intended that the Trust be treated either as a grantor trust under subpart E of
part I of subchapter J of the Internal Revenue Code of 1986, as amended (the
“Code”) or as an entity disregarded as separate from such Holder, and that this
Residual Interest Certificate be treated as representing an undivided ownership
interest in the Trust Estate for U.S. federal income tax purposes. In the event
that this Residual Interest Certificate is beneficially owned by more than one
Holder, it is intended that the Trust be treated as a partnership for U.S.
federal income tax purposes.
          The Holder of this Residual Interest Certificate covenants and agrees
that such Holder will not, prior to the date which is one year and one day (or,
if longer, the applicable preference period then in effect) after the payment in
full of each Class A Note and this Residual Interest Certificate, institute
against the Trust or the Trust Estate, or join in any institution against the
Trust of, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Class A Note (or Class A Notes, if there is more than one Class A Note), this
Residual Interest Certificate, the Trust Agreement or any of the other
Transaction Documents.
          Reference is hereby made to the further provisions of this Residual
Interest Certificate set forth on the reverse hereof, which further provisions
shall for all purposes have the same effect as if set forth at this place.
          Unless the certificate of authentication hereon shall have been
executed by an authorized officer of the Trustee or the Registrar, by manual
signature, this Residual Interest Certificate shall not entitle the Holder
hereof to any benefit under the Trust Agreement or the Receivables Purchase
Agreement or be valid for any purpose.
          THIS RESIDUAL INTEREST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

A-1-4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Trustee, on behalf of the Trust and not in its
individual capacity, has caused this Residual Interest Certificate to be duly
executed.

            STRUCTURED SETTLEMENT TRUST 2011-A
      By:           WILMINGTON TRUST COMPANY, as
Trustee under the Trust Agreement and not
in its individual capacity    

            By:           Authorized Signatory     

CERTIFICATE OF AUTHENTICATION
          This is the Residual Interest Certificate of Structured Settlement
Trust 2011-A referred to in the within-mentioned Trust Agreement.

            WILMINGTON TRUST COMPANY, solely as
Trustee under the Trust Agreement and not in its
individual capacity
      By:           Authorized Signatory        or        WILMINGTON TRUST
COMPANY,
as Registrar
      By:           Authorized Signatory           

A-1-5



--------------------------------------------------------------------------------



 



         

[REVERSE OF RESIDUAL INTEREST CERTIFICATE]
          This Residual Interest Certificate does not represent an obligation
of, or an interest in, the Trust Depositor, the Servicer, the Trustee or any
affiliates of any of them and no recourse may be had by the Holder against such
parties or their assets, except as expressly set forth or contemplated herein or
in the Trust Agreement or the Transaction Documents. In addition, this Residual
Interest Certificate is not guaranteed by any governmental agency or
instrumentality and is limited in right of payment to certain collections and
recoveries with respect to the Assets (and certain other amounts), all as more
specifically set forth herein and in the Transaction Documents. A copy of each
of the Transaction Documents may be examined by any Holder upon written request
during normal business hours at the principal office of the Trust Depositor and
at such other places, if any, designated by the Trust Depositor.
          The Trust Agreement permits, with certain exceptions provided therein,
the amendment thereof and the modification of the rights and obligations of the
Trust Depositor and the rights of the Holders under the Trust Agreement at any
time, by the Trust Depositor and the Trustee with the consent of the Holder of
the Class A Note (or the Holders of the Class A Notes, if there is more than one
Class A Note) and the Holder of this Residual Interest Certificate. Any such
consent by the Holder of this Residual Interest Certificate shall be conclusive
and binding on such holder and on all future holders of this Residual Interest
Certificate (provided that the transfer to such future Holder is approved by the
Controlling Noteholder as provided in the Trust Agreement) and of any Residual
Interest Certificate issued upon the transfer hereof or in exchange herefor or
in lieu hereof, whether or not notation of such consent is made upon this
Residual Interest Certificate. The Trust Agreement also permits the amendment
thereof, in certain limited circumstances, without the consent of the Holder of
this Residual Interest Certificate.
          As provided in the Trust Agreement and subject to certain limitations
therein set forth, the transfer of this Residual Interest Certificate (provided
that any transfer to a new Holder is approved by the Controlling Noteholder as
provided in the Trust Agreement) is registerable in the Register upon surrender
by the Holder of this Residual Interest Certificate for registration of transfer
at the offices or agencies of the Registrar, accompanied by a written instrument
of transfer in form satisfactory to the Trustee and the Registrar duly executed
by the holder hereof or such holder’s attorney duly authorized in writing, and
thereupon a new Residual Interest Certificate evidencing the same interest in
the Trust will be issued to the designated transferee. The initial Registrar
appointed under the Trust Agreement is Wilmington Trust Company.
          This Residual Interest Certificate is issuable only as a registered
Residual Interest Certificate, without a coupon. As provided in the Trust
Agreement and subject to certain limitations therein set forth, this Residual
Interest Certificate is exchangeable for a new Residual Interest Certificate, if
requested by the Holder surrendering the same. No service charge will be made
for any such registration of transfer or exchange (provided that any transfer to
a new Holder is approved by the Controlling Noteholder as provided in the Trust
Agreement), but the Trustee or the Registrar may require payment of a sum
sufficient to cover any tax or governmental charge payable in connection
therewith.

A-1-6



--------------------------------------------------------------------------------



 



          The Trustee, the Registrar and any agent of the Trustee or the
Registrar may treat the Person in whose name this Residual Interest Certificate
is registered as the owner hereof for all purposes, and none of the Trustee, the
Registrar or any such agent shall be affected by any notice to the contrary.
          This Residual Interest Certificate may not be acquired directly or
indirectly by, or held by or with plan assets of any employee benefit plans,
retirement arrangements, individual retirement accounts or Keogh plans subject
to either Title I of the Employee Retirement Income Security Act of 1974, as
amended, or Section 4975 of the Internal Revenue Code of 1986, as amended. By
accepting and holding this Residual Interest Certificate, the Holder hereof
shall be deemed to have represented and warranted that it is not any of the
foregoing entities.
          This Residual Interest Certificate may not be transferred to any
person who is not a U.S. Person, as such term is defined in Section 7701(a)(30)
of the Internal Revenue Code, as amended.
          Each purchaser of this Residual Interest Certificate shall be
required, prior to purchasing such Residual Interest Certificate (and provided
that such purchase has been approved by the Controlling Noteholder as provided
in the Trust Agreement), to execute the Purchaser’s Representation and Warranty
Letter in the form attached to the Trust Agreement as Exhibit C.
          The obligations and responsibilities created by the Trust Agreement
and the Trust created thereby shall terminate upon (i) the payment to Holders of
all amounts required to be paid to them pursuant to the Trust Agreement and the
Receivables Purchase Agreement and the disposition of all property held as part
of the Trust and (ii) the written consent of the remaining Holders.

A-1-7



--------------------------------------------------------------------------------



 



ASSIGNMENT
          FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers
unto
PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF ASSIGNEE
 
(Please print or type name and address, including postal zip code, of assignee)
 
the within Residual Interest Certificate, and all rights thereunder, hereby
irrevocably constituting and appointing
 
to transfer said Residual Interest Certificate on the books of the Registrar,
with full power of substitution in the premises.
Dated:

               *   Signature Guaranteed:              *  

 

*   NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Residual Interest Certificate in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by a member firm of the New York Stock Exchange or
a commercial bank or trust company.

A-1-8



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF CLASS A NOTE
STRUCTURED SETTLEMENT TRUST 2011-A
THIS CLASS A NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAW OF ANY STATE. THE HOLDER HEREOF, BY PURCHASING THIS CLASS A NOTE,
AGREES THAT THIS CLASS A NOTE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAW
AND ONLY (1) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A
PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED PURCHASER FOR
PURPOSES OF SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (A
“QUALIFIED PURCHASER”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB WHO IS A
QUALIFIED PURCHASER PURCHASING FOR THE ACCOUNT OF A QIB WHO IS A QUALIFIED
PURCHASER, WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE, PLEDGE OR
OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (2) IN CERTIFICATED FORM
TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501
(a)(1)-(3) OR (7) UNDER THE SECURITIES ACT) WHO IS A QUALIFIED PURCHASER
PURCHASING FOR INVESTMENT AND NOT FOR DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, IN EACH CASE, SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A
LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE TRUST AGREEMENT AND (B) THE
RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT
SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAW OR IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE SKY LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION, (3) PURSUANT
TO ANOTHER EXEMPTION AVAILABLE UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS, OR (4) PURSUANT TO A VALID REGISTRATION
STATEMENT. THE PURCHASE OF THIS CLASS A NOTE WILL BE DEEMED A REPRESENTATION BY
THE ACQUIRER THAT EITHER: (I) IT IS NOT, AND IS NOT DIRECTLY OR INDIRECTLY
ACQUIRING OR HOLDING THIS CLASS A NOTE OR ANY INTEREST THEREIN ON BEHALF OF OR
WITH ANY ASSETS OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) THAT IS
SUBJECT TO TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION 4975
OF THE INTERNAL REVENUE CODE OF 1986 (AS AMENDED, THE “CODE”) (COLLECTIVELY, A
“PLAN”), OR GOVERNMENTAL, NON-U.S. OR CHURCH PLAN OR ARRANGEMENT SUBJECT TO ANY
FEDERAL, STATE, LOCAL OR NON-U.S. LAW OR REGULATION SUBSTANTIVELY SIMILAR OR OF
SIMILAR EFFECT TO THE FOREGOING PROVISIONS OF ERISA OR THE CODE (“SIMILAR LAW”);
OR (II) IS
Structured Settlement Trust 2011-A
Trust Agreement

 



--------------------------------------------------------------------------------



 



A PLAN THAT IS NOT SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE AND
ITS ACQUISITION AND HOLDING OF THIS CLASS A NOTE WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT VIOLATION OF ANY SIMILAR LAW. SUCH REPRESENTATION SHALL BE
DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE ACQUIRER ACQUIRES ITS
INTEREST IN THE CLASS A NOTE THROUGH AND INCLUDING THE DATE ON WHICH THE
ACQUIRER DISPOSES OF ITS INTEREST IN THE CLASS A NOTE.
THIS CLASS A NOTE IS NOT GUARANTEED OR INSURED BY ANY GOVERNMENTAL AGENCY.
THE PRINCIPAL AMOUNT OF THIS CLASS A NOTE IS SET FORTH ON THE SCHEDULE ATTACHED
HERETO. PRINCIPAL (AND INTEREST) ON THIS CLASS A NOTE IS PAYABLE MONTHLY AS SET
FORTH IN THE TRUST AGREEMENT.

B-1-2



--------------------------------------------------------------------------------



 



 
REGISTERED OWNER: ____________________
 
MATURITY DATE: ______________
 
PRINCIPAL AMOUNT: See Schedule attached hereto

 

No. A-__   April 12, 2011

CLASS A NOTE
          Structured Settlement Trust 2011-A, a Delaware statutory trust (herein
referred to as the “Issuer”), for value received, hereby promises to pay to the
REGISTERED OWNER listed above, or its registered assigns, the PRINCIPAL AMOUNT
of this Class A Note as specified on the schedule affixed hereto, payable in
accordance with the Trust Agreement.
          The Issuer was created pursuant to a Trust Agreement, dated as of
April 12, 2011 (and as it may be further amended, modified, restated, waived,
substituted or supplemented from time to time in accordance with its terms, the
“Trust Agreement”), between Contingent Settlements I, LLC, as trust depositor
(the “Trust Depositor”) and Wilmington Trust Company, as Trustee of the Trust
(the “Trustee”), a summary of certain of the pertinent provisions of which is
set forth below and a Certificate of Trust filed with the Secretary of State of
the State of Delaware on April 12, 2011. To the extent not defined herein,
capitalized terms used herein have the meanings assigned to them in the Trust
Agreement.
          (This Class A Note does not represent an interest in or obligation of
the Trust Depositor, the Servicer or the Trustee (as such or in its individual
capacity) or any of their respective affiliates, except to the extent described
below.)
          This Class A Note is a duly authorized issue of Structured Settlement
Trust 2011-A (herein called the “Class A Note”) and is subject to the terms,
provisions and conditions of the Trust Agreement, to which Trust Agreement the
holder of this Class A Note by virtue of its acceptance hereof assents and by
which such holder is bound.
          Under the Trust Agreement, there will be distributed on the
seventeenth (17th) day of each month (or if such day is not a Business Day, the
next succeeding Business Day) (each, a “Distribution Date”), commencing in
June 2011, to the Person in whose name this Class A Note is registered at the
close of business on the last Business Day of the month immediately preceding
the applicable Distribution Date (the “Record Date”), such distributions as are
specified in Section 5.02 of the Trust Agreement. Such distributions will be
made as provided in the Trust Agreement by the Trustee by wire transfer or check
mailed to the Holder of record in the Register without the presentation or
surrender of this Class A Note or the making of any notation hereon. Except as
otherwise provided in the Trust Agreement and notwithstanding the above, the
final distribution on this Class A Note will be made after due notice by the
Trustee of the pendency of such distribution and only upon presentation and
surrender by the Holder of this Class A Note at the office or agency maintained
for that purpose by the Trustee.

B-1-3



--------------------------------------------------------------------------------



 



          Reference is made to the further provisions of this Class A Note set
forth on the reverse hereof, which shall have the same effect as though fully
set forth on the face of this Class A Note.
          Unless the certificate of authentication hereon has been executed by
the Trustee (as initial Registrar) whose name appears below by manual signature,
this Class A Note shall not be entitled to any benefit under the Trust Agreement
referred to on the reverse hereof, or be valid or obligatory for any purpose.
          THIS CLASS A NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

B-1-4



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the Issuer has caused this instrument to be
signed, manually or in facsimile, by its responsible officer as of the date set
forth above.

            STRUCTURED SETTLEMENT TRUST 2011-A    
By:           WILMINGTON TRUST COMPANY,
solely as Trustee under the Trust Agreement and not in its individual capacity 
 

            By:           Authorized Signatory     

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
               This is one of the Class A Notes of Structured Settlement Trust
2011-A designated above and referred to in the within-mentioned Trust Agreement.

            By:           WILMINGTON TRUST COMPANY,
solely as Trustee under the Trust Agreement and not in its individual capacity 
   

            By:           Authorized Signatory           

B-1-5



--------------------------------------------------------------------------------



 



[REVERSE OF CLASS A NOTE]
          This Class A Note is one of a duly authorized issue of Class A Notes
of the Issuer, designated as its Structured Settlement Trust 2011-A Class A
Notes. Each Class A Noteholder, by acceptance of a Class A Note, covenants and
agrees that no recourse may be taken, directly or indirectly, with respect to
the obligations of the Issuer under the Trust Agreement on the Class A Notes or
under any certificate or other writing delivered in connection therewith,
against any Holder of a Class A Note, any Holder of the Residual Interest
Certificate, the Trust Depositor, the Servicer, or the Trustee in its individual
capacity.
          As provided in the Trust Agreement, deposits and withdrawals from the
Payment Account may be made by the Servicer or the Trustee from time to time for
purposes other than distributions to Class A Noteholders, such purposes
including reimbursement to the Servicer of advances made, or certain expenses
incurred, by it, and investment in Permitted Investments.
          As provided in the Trust Agreement and subject to certain limitations
therein set forth, the transfer of this Class A Note is registrable in the
Register upon surrender of this Class A Note for registration of transfer at the
offices or agencies maintained by the Registrar, duly endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Trustee duly executed by, the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Class A Notes evidencing
the same aggregate undivided Percentage Interest will be issued to the
designated transferee or transferees.
          The Class A Note is issuable only as a registered Class A Note. As
provided in the Trust Agreement and subject to certain limitations therein set
forth, the Class A Note is exchangeable for a new Class A Note evidencing the
same aggregate principal amount, as requested by the Holder surrendering the
same.
          No service charge will be made for any such registration of transfer
or exchange, but the Registrar may require payment of a sum sufficient to cover
any tax or other governmental charge payable in connection therewith.
          The Trustee and the Registrar, and any agent of any of the foregoing,
may treat the Person in whose name this Class A Note is registered as the owner
hereof for all purposes, and none of the foregoing shall be affected by notice
to the contrary.
          This Class A Note may not be acquired directly or indirectly by, or
held by or with plan assets of any employee benefit plans, retirement
arrangements, individual retirement accounts or Keogh plans subject to either
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
Section 4975 of the Internal Revenue Code of 1986, as amended. By accepting and
holding this Class A Note, the Holder hereof shall be deemed to have represented
and warranted that it is not any of the foregoing entities.
          This Class A Note may not be transferred to any person who is not a
U.S. Person, as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code, as amended.

B-1-6



--------------------------------------------------------------------------------



 



     Each purchaser of this Class A Note shall be required, prior to purchasing
such Class A Note, to execute the Purchaser’s Representation and Warranty Letter
in the form attached to the Trust Agreement as Exhibit C.
     The obligations and responsibilities created by the Trust Agreement and the
Trust created thereby shall terminate upon (i) the final distribution by the
Trustee of all moneys or other property or proceeds of the Trust Estate in
accordance with the terms of the Trust Agreement and the Receivables Purchase
Agreement and (ii) the written consent of the Controlling Noteholder.

B-1-7



--------------------------------------------------------------------------------



 



SCHEDULE OF CLASS A NOTE PRINCIPAL AMOUNT
REGISTERED OWNER: ____________________
No. A-__
Issue Date: __________________

                      Amount of   Amount of   Principal Amount         decrease
  increase   of this Class A         (Distribution) in   (Advance) in   Note
following   Signature of     Principal Amount   Principal Amount   such  
Responsible Date of   of this Class A   of this Class A   decrease (or   Officer
of Adjustment   Note   Note   increase)   Registrar                  

B-1-8



--------------------------------------------------------------------------------



 



ASSIGNMENT
          FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers
unto
PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF ASSIGNEE
 
(Please print or type name and address, including postal zip code, of assignee)
 
the within Class A Note, and all rights thereunder, hereby irrevocably
constituting and appointing
 
to transfer said Class A Note on the books of the Registrar, with full power of
substitution in the premises.
Dated:

          *    

Signature Guaranteed:

    *


 

*   NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Class A Note in every particular, without
alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.

B-1-9



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Purchaser’s Representation and Warranty Letter
Structured Settlement Trust 2011-A
c/o Wilmington Trust Company, as Trustee
1100 North Market Street
Wilmington, DE 19890-0001
Attn: Corporate Trust Services, c/o Yvette Howell
Re:    Structured Settlement Trust 2011-A (the “Trust”)
Ladies and Gentlemen:
          In connection with our proposed acquisition of [the Class A Note
][Residual Interest Certificate] [the “Class A Note”)][(the “Residual Interest
Certificate”)] issued under the Trust Agreement, dated as of April 12, 2011 (and
as further amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time, the “Agreement”) between Contingent
Settlements I, LLC, as Trust Depositor (the “Trust Depositor”), and Wilmington
Trust Company, as Trustee, the undersigned (the “Purchaser”) represents,
warrants and agrees that:
          1. It is (1) the Trust Depositor or an Affiliate thereof, (2) a
Qualified Institutional Buyer (a “QIB”) for purposes of Rule 144A under the
Securities Act and is acquiring the [Class A Note] [Residual Interest
Certificate] for its own institutional account or for the account of a QIB or
(3) an Institutional “Accredited Investor” (within the meaning of Rule 501
(a)(1)-(3) or (7) under the Securities Act) purchasing for investment and not
for distribution in violation of the act.
          2. It is not an employee benefit plan, retirement arrangement,
individual retirement account or Keogh plan subject to either Title I of the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended and is not acquiring the [Class A
Note] [Residual Interest Certificate] with plan assets of any of the foregoing.
          3. It is a U.S. Person as defined in Section 7701(a)(30) of the Code.
          4. It has such knowledge and experience in evaluating business and
financial matters so that it is capable of evaluating the merits and risks of an
investment in the [Class A Note] [Residual Interest Certificate]. It understands
the full nature and risks of an investment in the [Class A Note] [Residual
Interest Certificate] and based upon its present and projected net income and
net worth, it believes that it can bear the economic risk of an immediate or
future loss of its entire investment in the [Class A Note] [Residual Interest
Certificate].
          5. It understands that the [Class A Note] [Residual Interest
Certificate] will be offered in a transaction not involving any public offering
within the meaning of the Securities

C-1-1



--------------------------------------------------------------------------------



 



Act, and that, if in the future it decides to resell, pledge or otherwise
transfer any [Class A Note] [Residual Interest Certificate], such [Class A Note]
[Residual Interest Certificate] may be resold, pledged or transferred only
(a) to a person who the seller reasonably believes is a QIB/QP that purchases
for its own account or for the account of another QIB/QP or (b) pursuant to an
effective registration statement under the Securities Act.
     6. It understands that each Class A Note and Residual Interest Certificate
will bear legends substantially to the following effect:
THIS [CLASS A NOTE][RESIDUAL INTEREST CERTIFICATE] HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR STATE SECURITIES LAWS. THE
HOLDER HEREOF, BY PURCHASING THIS [CLASS A NOTE][RESIDUAL INTEREST CERTIFICATE],
AGREES THAT THIS [CLASS A NOTE][RESIDUAL INTEREST CERTIFICATE] MAY BE MAY BE
REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE
ACT AND OTHER APPLICABLE LAW AND ONLY (1) PURSUANT TO RULE 144A UNDER THE ACT
(“RULE 144A”) TO A PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”) WHO IS A QUALIFIED
PURCHASER FOR PURPOSES OF SECTION 3(C)(7) OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (A “QUALIFIED PURCHASER”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
WHO IS A QUALIFIED PURCHASER PURCHASING FOR THE ACCOUNT OF A QIB WHO IS A
QUALIFIED PURCHASER, WHOM THE HOLDER HAS INFORMED THAT THE REOFFER, RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (2) TO AN
INSTITUTIONAL “ACCREDITED INVESTOR” (WITHIN THE MEANING OF RULE 501 (a)(1)-(3)
OR (7) UNDER THE ACT) WHO IS A QUALIFIED PURCHASER PURCHASING FOR INVESTMENT AND
NOT FOR DISTRIBUTION IN VIOLATION OF THE ACT, IN EACH CASE, SUBJECT TO (A) THE
RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM PROVIDED IN THE
TRUST AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER EVIDENCE
ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN
COMPLIANCE WITH THE ACT AND OTHER APPLICABLE LAW OR IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND SECURITIES AND BLUE
SKY LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION, (3) PURSUANT TO ANOTHER EXEMPTION AVAILABLE UNDER THE ACT AND IN
ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (4) PURSUANT TO A VALID
REGISTRATION STATEMENT. THE PURCHASE OF THIS [CLASS A NOTE][RESIDUAL INTEREST
CERTIFICATE] WILL BE DEEMED A REPRESENTATION BY THE ACQUIRER THAT EITHER: (I) IT
IS NOT, AND IS NOT DIRECTLY OR INDIRECTLY ACQUIRING OR HOLDING THIS [CLASS A
NOTE][RESIDUAL INTEREST CERTIFICATE] OR ANY INTEREST

C-1-2



--------------------------------------------------------------------------------



 



THEREIN ON BEHALF OF OR WITH ANY ASSETS OF, AN “EMPLOYEE BENEFIT PLAN” AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”) THAT IS SUBJECT TO TITLE I OF ERISA, A “PLAN” DESCRIBED IN
AND SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986 (AS AMENDED,
THE “CODE”) (COLLECTIVELY, A “PLAN”), OR GOVERNMENTAL, NON-U.S. OR CHURCH PLAN
OR ARRANGEMENT SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW OR
REGULATION SUBSTANTIVELY SIMILAR OR OF SIMILAR EFFECT TO THE FOREGOING
PROVISIONS OF ERISA OR THE CODE (“SIMILAR LAW”); OR (II) IS A PLAN THAT IS NOT
SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE AND ITS ACQUISITION AND
HOLDING OF THIS [CLASS A NOTE][RESIDUAL INTEREST CERTIFICATE] WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT VIOLATION OF ANY SIMILAR LAW. SUCH
REPRESENTATION SHALL BE DEEMED MADE ON EACH DAY FROM THE DATE ON WHICH THE
ACQUIRER ACQUIRES ITS INTEREST IN THE [CLASS A NOTE][RESIDUAL INTEREST
CERTIFICATE] THROUGH AND INCLUDING THE DATE ON WHICH THE ACQUIRER DISPOSES OF
ITS INTEREST IN THIS [CLASS A NOTE][RESIDUAL INTEREST CERTIFICATE]. THIS [CLASS
A NOTE][RESIDUAL INTEREST CERTIFICATE] IS NOT GUARANTEED OR INSURED BY ANY
GOVERNMENTAL AGENCY.
          7. It is acquiring the [Class A Note] [Residual Interest Certificate]
for its own account and not with a view to the public offering thereof in
violation of the Securities Act (subject, nevertheless, to the understanding
that disposition of its property shall at all times be and remain within its
control).
          8. It has been furnished with all information regarding the Trust and
the [Class A Note] [Residual Interest Certificate] which it has requested from
the Trust and the Trust Depositor.
          9. Neither it nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of any [Class A Note][Residual
Interest Certificate], any interest in any [Class A Note][Residual Interest
Certificate] or any other similar security to, or solicited any offer to buy or
accept a transfer, pledge or other disposition of any [Class A Note][Residual
Interest Certificate], any interest in any [Class A Note][Residual Interest
Certificate] or any other similar security from, or otherwise approached or
negotiated with respect to any [Class A Note][Residual Interest Certificate],
any interest in any [Class A Note][Residual Interest Certificate] or any other
similar security with, any person in any manner or made any general solicitation
by means of general advertising or in any other manner, which would constitute a
distribution of the [Class A Note] [Residual Interest Certificate] under the
Securities Act or which would require registration pursuant to the Securities
Act nor will it act, nor has it authorized or will authorize any person to act,
in such manner with respect to any [Class A Note][Residual Interest
Certificate].
          10. It is a Qualified Purchaser (“QP”) for purposes of Section 3(c)(7)
of the 1940 Act.

C-1-3



--------------------------------------------------------------------------------



 



          11. It either:
                    (1) is not and will not become for U.S. federal income tax
purposes a partnership, subchapter S corporation, grantor trust or other
pass-through entity or
                    (2) if it is or will become such an entity for U.S. federal
income tax purposes, then:
                         a. none of the direct or indirect beneficial owners of
any interest in it have or ever will have more than 50% of the value of its
interest in it attributable to the interest of it in any [Class A Note][Residual
Interest Certificate] or other interest (direct or indirect) in the Trust; and
                         b. it is not and will not be a principal purpose of the
arrangement involving the investment of it in any [Class A Note][Residual
Interest Certificate] to permit any partnership to satisfy the 100 partner
limitation of Treas. Reg. § 1.7704-1(h)(1)(ii);
          12. It is not acquiring and will not sell, transfer, assign,
participate, pledge or otherwise dispose of any [Class A Note][Residual Interest
Certificate] (or interest therein) or cause any [Class A Note][Residual Interest
Certificate] (or interest therein) to be marketed on or through an “established
securities market” within the meaning of Section 7704(b) of the Code, including,
without limitation, an interdealer quotation system that regularly disseminates
firm buy or sell quotations.
          13. [In the case of a Residual Interest Certificate, it has received
from the transferor a copy of the advance written consent of the Controlling
Noteholder approving such proposed transfer.]
          14. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Agreement.

C-1-4



--------------------------------------------------------------------------------



 



Dated:____________

            Very truly yours,
      NAME OF PURCHASER    
By:         Name:             Title:             NOTE:   To be executed by an
executive officer      

C-1-5



--------------------------------------------------------------------------------



 



EXHIBIT D
CERTIFICATE OF TRUST OF
STRUCTURED SETTLEMENT TRUST 2011-A
          This Certificate of Trust of STRUCTURED SETTLEMENT TRUST 2011-A (the
“Trust”), is being duly executed and filed by the undersigned, as trustee, to
form a statutory trust under the Delaware Statutory Trust Act (12 Del. Code, §
3801 et seq.) (the “Act”).
          15. Name. The name of the statutory trust formed hereby is STRUCTURED
SETTLEMENT TRUST 2011-A.
          16. Delaware Trustee. The name and business address of a trustee of
the Trust having its principal place of business in the State of Delaware are
Wilmington Trust Company, 1100 North Market Street, Wilmington, Delaware
19890-0001, Attention: Corporate Trust Administration, c/o Yvette Howell.
          17. Effective Date. This Certificate of Trust shall be effective upon
its filing with the Secretary of State of the State of Delaware.
          IN WITNESS WHEREOF, the undersigned, being the only trustee of the
Trust, has duly executed this Certificate of Trust in accordance with
Section 3811(a)(1) of the Act.

            WILMINGTON TRUST COMPANY, not in its individual capacity, but solely
as trustee of the Trust
      By:           Name:             Title:        

D-1